Exhibit 10.19

 

 

LOAN AGREEMENT

Dated as of December 15, 2010

between

QUEST RECYCLING SERVICES, LLC,

as Borrower,

and

REGIONS BANK,

as Lender,

relating to

$10,000,000 Revolving Credit Commitment

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I Definitions      1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Accounting Matters

     14   

Section 1.3.

 

Other Definitional Provisions

     14    ARTICLE II Loan and Advances      14   

Section 2.1.

 

Revolving Credit Advances

     14   

Section 2.2.

 

Letters of Credit

     16   

Section 2.3.

 

Use of Proceeds

     21   

Section 2.4.

 

Evidence of Debt

     21   

Section 2.5.

 

General Provisions Regarding Interest; Etc.

     21    ARTICLE III Payments and Fees      25   

Section 3.1.

 

Method of Payment

     25   

Section 3.2.

 

Prepayments

     25   

Section 3.3.

 

Taxes

     26    ARTICLE IV Security      27   

Section 4.1.

 

Collateral

     27   

Section 4.2.

 

Setoff

     27    ARTICLE V Conditions Precedent      27   

Section 5.1.

 

Initial Extension of Credit

     27   

Section 5.2.

 

All Extensions of Credit

     29    ARTICLE VI Representations and Warranties      30   

Section 6.1.

 

Organizational Existence

     30   

Section 6.2.

 

Financial Statements; Etc.

     30   

Section 6.3.

 

Action; No Breach

     30   

Section 6.4.

 

Operation of Business

     30   

Section 6.5.

 

Litigation and Judgments

     31   

Section 6.6.

 

Rights in Property; Liens

     31   

Section 6.7.

 

Enforceability

     31   

Section 6.8.

 

Approvals

     31   

Section 6.9.

 

Debt

     31   

Section 6.10.

 

Taxes

     31   

Section 6.11.

 

Use of Proceeds; Margin Securities

     31   

Section 6.12.

 

ERISA

     31   

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 6.13.

 

Disclosure

     32   

Section 6.14.

 

Subsidiaries, Ventures, Etc.

     32   

Section 6.15.

 

Agreements

     32   

Section 6.16.

 

Compliance with Laws

     32   

Section 6.17.

 

Investment Company Act; Other Regulations

     32   

Section 6.18.

 

Financial Solvency

     32   

Section 6.19.

 

Environmental Matters

     33   

Section 6.20.

 

Intellectual Property

     34    ARTICLE VII Affirmative Covenants      34   

Section 7.1.

 

Reporting Requirements

     34   

Section 7.2.

 

Maintenance of Existence; Conduct of Business

     36   

Section 7.3.

 

Maintenance of Property

     36   

Section 7.4.

 

Taxes and Claims

     36   

Section 7.5.

 

Insurance

     37   

Section 7.6.

 

Inspection Rights

     37   

Section 7.7.

 

Keeping Books and Records

     37   

Section 7.8.

 

Compliance with Laws

     37   

Section 7.9.

 

Compliance with Agreements

     37   

Section 7.10.

 

Further Assurances

     37   

Section 7.11.

 

ERISA

     37   

Section 7.12.

 

Depository Relationship

     37    ARTICLE VIII Negative Covenants      38   

Section 8.1.

 

Debt

     38   

Section 8.2.

 

Limitation on Liens

     38   

Section 8.3.

 

Mergers, Etc.

     39   

Section 8.4.

 

Restricted Payments

     39   

Section 8.5.

 

Loans and Investments

     39   

Section 8.6.

 

Limitation on Issuance of Equity

     40   

Section 8.7.

 

Transactions With Affiliates

     40   

Section 8.8.

 

Disposition of Assets

     40   

Section 8.9.

 

Sale and Leaseback

     40   

Section 8.10.

 

Nature of Business

     40   

Section 8.11.

 

Environmental Protection

     40   

Section 8.12.

 

Accounting

     40   

Section 8.13.

 

Additional Subsidiaries

     41    ARTICLE IX Financial Covenants      41   

Section 9.1.

 

Fixed Charge Coverage Ratio

     41   

Section 9.2.

 

Total Funded Debt to EBITDA Ratio

     41   

Section 9.3.

 

Tangible Net Worth

     41   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE X Default      41   

Section 10.1.

 

Events of Default

     41   

Section 10.2.

 

Remedies Upon Default

     43   

Section 10.3.

 

Performance by the Lender

     44    ARTICLE XI Miscellaneous      44   

Section 11.1.

 

Expenses

     44   

Section 11.2.

 

INDEMNIFICATION

     44   

Section 11.3.

 

Limitation of Liability

     45   

Section 11.4.

 

No Duty

     45   

Section 11.5.

 

Lender Not Fiduciary

     45   

Section 11.6.

 

Equitable Relief

     46   

Section 11.7.

 

No Waiver; Cumulative Remedies

     46   

Section 11.8.

 

Successors and Assigns

     46   

Section 11.9.

 

Survival

     46   

Section 11.10.

 

ENTIRE AGREEMENT; AMENDMENT

     46   

Section 11.11.

 

Notices

     46   

Section 11.12.

 

Governing Law; Venue; Service of Process

     47   

Section 11.13.

 

Counterparts

     47   

Section 11.14.

 

Severability

     47   

Section 11.15.

 

Headings

     47   

Section 11.16.

 

Participations; Etc.

     47   

Section 11.17.

 

Construction

     48   

Section 11.18.

 

Independence of Covenants

     48   

Section 11.19.

 

WAIVER OF JURY TRIAL

     48   

Section 11.20.

 

Maximum Interest Rate

     48   

Section 11.21.

 

Confidentiality

     48   

Section 11.22.

 

USA PATRIOT ACT NOTIFICATION

     49   

 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of December 15, 2010, is
between QUEST RECYCLING SERVICES, LLC, a Delaware limited liability company (the
“Borrower”), and REGIONS BANK (the “Lender”).

R E C I T A L S:

The Borrower has requested that the Lender extend credit to the Borrower as
described in this Agreement. The Lender is willing to make such credit available
to the Borrower upon and subject to the provisions, terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.1. Definitions. As used in this Agreement, all exhibits, appendices
and schedules hereto and in any note, certificate, report or other Loan Document
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1.1 or in the provision, section or
recital referred to below:

“Account Debtor” means a Person who is obligated on or under an Account.

“Accounts” means any right of a Person to payment for goods sold or leased or
for services rendered, but shall not include interest or service charges.

“Advance” means an advance by the Lender to the Borrower pursuant to Article II.

“Advance Request Form” means a certificate, substantially in the form of
Exhibit C attached hereto, properly completed and signed by the Borrower
requesting a Revolving Credit Advance, providing notice of (a) a borrowing of a
Revolving Credit Advance, (b) a conversion of a Revolving Credit Advance from
one Type to the other, or (c) a continuation of a Eurodollar Rate Loan as the
same Type.

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds twenty percent (20%) or more of any class of voting
stock of such Person; or (c) twenty percent (20%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Lender be deemed an
Affiliate of the Borrower or any of the Borrower’s Subsidiaries or Affiliates.

 

-1-



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.

“Applicable Margin” means (a) 3.50% per annum with respect to Eurodollar Rate
Loans, and (b) 1.50% per annum with respect to Base Rate Loans.

“Applicable Rate” means, with respect to Revolving Credit Advances, the sum of
the Base Rate or the Eurodollar Rate, as applicable, plus the Applicable Margin.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank as its “prime
rate,” and (c) the Eurodollar Rate for such day for an Interest Period of one
month. The “prime rate” is a rate set by Bank based upon various factors
including Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and their successors and assigns.

“Borrowing Base” means an amount equal to (a) 60% of Eligible Wal-Mart Accounts
plus (b) 85% of Eligible Accounts.

“Borrowing Base Report” means, as of any date of preparation, a certificate
setting forth the Borrowing Base, substantially in the form of Exhibit D
attached hereto or as otherwise acceptable to the Lender, prepared by and
certified by the chief financial officer or comparable officer of Borrower.

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market. Unless otherwise provided, the
term “days” when used herein shall mean calendar days.

“Capital Expenditure” shall mean any expenditure by a Person for (a) an asset
which will be used in any year subsequent to the year in which the expenditure
is made and which asset is properly classified in relevant financial statements
of such Person as equipment, real property, a fixed asset or a similar type of
capitalized asset in accordance with GAAP or (b) an asset relating to or
acquired in connection with an acquired business, and (c) any and all
acquisition costs related to clause (a) or (b) above.

“Capitalized Lease Obligation” shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.

 

-2-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
which is generally applicable to national banking associations or other
financial institutions (whether or not having the force of law) by any
Governmental Authority.

“Change of Control” means any change in the ownership of the Borrower that
results in less than eighty percent (80%) of all of the ownership interests of
the Borrower (including, without limitation, warrants, options, purchase rights,
conversion or exchange rights, voting rights, calls or similar rights of any
character with respect thereto, to the extent exercisable prior to repayment in
full of the Obligations) being owned, directly or indirectly, by the owners of
the Borrower as of the date of this Agreement.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Collateral” has the meaning for such term set forth in Section 4A of this
Agreement.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit A attached hereto, prepared by and executed by the chief financial
officer or comparable officer of the Borrower.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (g) in the case of any other entity, its organizational and governance
documents and agreements.

“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business, (d) all Capitalized Lease Obligations of such
Person, (e) all Debt or other obligations of others guaranteed by such Person,
(f) all obligations secured by a Lien existing on Property owned by such Person,
(g) any other obligation for borrowed money or other financial accommodations
which in accordance with GAAP would be shown as a liability on the balance sheet
of such Person, (h) any repurchase obligation or liability of a Person with
respect to Accounts, chattel paper or notes receivable sold by such Person,
(i) any liability under a sale and leaseback transaction that is not a
Capitalized Lease Obligation, (j) any obligation under any so-called “synthetic
leases”, (k) all Reimbursement Obligations of such Person (whether other bonds
and similar instruments, (I) any obligations under any swap or hedge agreement,
and (m) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.

 

-3-



--------------------------------------------------------------------------------

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means the lesser of (a) the Maximum Lawful Rate or (b) the
Applicable Rate plus 2.00%.

“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Agreement and each other document, contract and instrument required hereby
or now or hereafter delivered to Lender in connection herewith, or any past,
present or future extensions of credit and other activities, transactions or
obligations of any kind related directly or indirectly to any of the foregoing
documents, including without limitation, any of the foregoing arising in
connection with the exercise of any self-help, ancillary or other remedies
pursuant to any of the foregoing documents.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDA” means, for any period of determination, for the Borrower and its
Subsidiaries, the sum of consolidated Net Income for such period, as determined
in accordance with GAAP, plus (to the extent that such items were deducted in
the calculation of consolidated Net Income for the period) the sum of
(a) Interest Expense, (b) Taxes, (c) depreciation and (d) amortization.

“Eligible Accounts” means, at any time, all Accounts of the Loan Parties created
in the ordinary course of business and satisfying the following conditions:

(a) The Account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

(b) The Account has not been outstanding for more than ninety (90) days past the
original date of invoice;

(c) The Account does not represent a commission, and the Account is owed as a
result of (i) the sale of goods by a Loan Party in the ordinary course of
business and such sale has been consummated and such goods have been shipped and
delivered and received by the Account Debtor, or (ii) services performed or to
be performed by a Loan Party in the ordinary course of business;

(d) The Account arises from an enforceable contract;

(e) The Account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
progress billing, COD, or any other repurchase or return basis;

 

-4-



--------------------------------------------------------------------------------

(f) A Loan Party has good and indefeasible title to the Account and the Account
is not subject to any Lien except Liens in favor of the Lender;

(g) The Account does not arise out of a contract with or order from an Account
Debtor that, by its terms, prohibits or makes void or unenforceable the grant of
a security interest by a Loan Party to the Lender in and to such Account;

(h) The Account is not subject to any setoff, counterclaim, defense, dispute,
recoupment, or adjustment other than normal discounts for prompt payment;

(i) The Account Debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

(j) The Account is not evidenced by chattel paper or an instrument;

(k) No default exists under the Account by any party thereto;

(l) The Account Debtor has not returned or refused to retain, or otherwise
notified a Loan Party of any dispute concerning, or claimed nonconformity of,
any of the goods from the sale of which the Account arose;

(m) The Account is not owed by an Affiliate, employee, officer, or director of a
Loan Party;

(n) The Account is payable in Dollars by the Account Debtor;

(o) The Account Debtor is domiciled in the United States of America or if the
Account Debtor is domiciled outside of the United States of America, the
Accounts of such Account Debtor have been approved by the Lender or are backed
by letters of credit in form and substance satisfactory to the Lender;

(p) Not more than 20% of the aggregate balances then outstanding on Accounts
owed by such Account Debtor and its Affiliates to a Loan Party are more than 90
days past the dates of their original invoices;

(q) The Account Debtor is any Person other than the United States of America or
any state, department, agency, or instrumentality thereof;

(r) The aggregate of all Accounts owed by the Account Debtor and its Affiliates
to which the Account relates does not exceed 20% of all Accounts owed by all of
the Loan Parties’ Account Debtors (provided, that if such Accounts exceeds 20%
of all Accounts owed by all of the Loan Parties’ Account Debtors, such portion
of such Accounts not in excess of 20% shall be eligible); and

 

-5-



--------------------------------------------------------------------------------

(s) The Account is otherwise acceptable in the reasonable discretion of the
Lender; provided that the Lender shall have the right to create and adjust
eligibility standards and related reserves with respect to such Account from
time to time in its good faith credit judgment.

The amount of the Eligible Accounts owed by an Account Debtor to a Loan Party
shall be reduced by the amount of all “contra accounts” (not including Accounts
owed to any Loan Party by the Lender) and other obligations owed by a Loan Party
to such Account Debtor.

“Eligible Wal-Mart Accounts” means, at any time, each Account owing to Borrower
by Wal-Mart/Sams created in the ordinary course of business and satisfying the
following conditions.

(a) The Account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

(b) The Account has not been outstanding for more than sixty (60) days past the
original date of invoice;

(c) The Account does not represent a commission, and the Account is owed as a
result of (i) the sale of goods by a Loan Party in the ordinary course of
business and such sale has been consummated and such goods have been shipped and
delivered and received by Wal-Mart/Sams, or (ii) services performed or to be
performed by a Loan Party in the ordinary course of business;

(d) The Account arises from an enforceable contract;

(e) The Account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
progress billing, COD, or any other repurchase or return basis;

(f) A Loan Party has good and indefeasible title to the Account and the Account
is not subject to any Lien except Liens in favor of the Lender;

(g) The Account does not arise out of a contract with or order from
Wal-Mart/Sams that, by its terms, prohibits or makes void or unenforceable the
grant of a security interest by a Loan Party to the Lender in and to such
Account;

(h) The Account is not subject to any setoff, counterclaim, defense, dispute,
recoupment, or adjustment other than normal discounts for prompt payment;

(i) Wal-Mart/Sams is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

 

-6-



--------------------------------------------------------------------------------

(j) The Account is not evidenced by chattel paper or an instrument;

(k) No default exists under the Account by any party thereto;

(1) Wal-Mart/Sams has not returned or refused to retain, or otherwise notified a
Loan Party of any dispute concerning, or claimed nonconformity of, any of the
goods from the sale of which the Account arose;

(m) The Account is not owed by an Affiliate, employee, officer, or director of a
Loan Party;

(n) The Account is payable in Dollars by Wal-Mart/Sams; and

(o) The Account is otherwise acceptable in the reasonable discretion of the
Lender; provided that the Lender shall have the right to create and adjust
eligibility standards and related reserves with respect to such Account from
time to time in its good faith credit judgment.

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as the same may be amended or supplemented from time to time.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.

 

-7-



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Lender from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Lender to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Lender and with a term equivalent to such Interest Period would be
offered by Lender to major banks in the London interbank Eurodollar market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.

“Event of Default” has the meaning specified in Section 10.1.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank on
such day on such transactions as determined by the Bank.

“Fixed Charge Coverage Ratio” means, for the Borrower on a consolidated basis,
and on any date of determination, the ratio of (a) the sum of (i) EBITDA minus
(ii) Capital Expenditures minus (iii) distributions made for cash taxes to
(b) the sum of (i) all scheduled principal payments with respect to all Debt
plus (ii) Interest Expense plus (iii) the amount of all distributions, in all
cases for the 12 months then ending.

“Funded Debt” means, with respect to any Person, (a) all Debt for borrowed money
of such Person, (b) all purchase money Debt of such Person, (c) any Guarantee of
such Person of any Debt and (d) all Capital Lease Obligations of such Person.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

-8-



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person as well as any obligation or liability, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or other obligation or
liability (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to operate
Property, to take-or-pay, or to maintain net worth or working capital or other
financial statement conditions or otherwise) or (b) entered into for the purpose
of indemnifying or assuring in any other manner the obligee of such Debt or
other obligation or liability of the payment thereof or to protect the obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means Brian Dick.

“Guaranty” means a written guaranty of Guarantor in favor of the Lender, in form
and substance satisfactory to the Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

“Interest Expense” means, for any period of determination, the sum of all
required payments of interest under any Debt for such period.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last Business Day of each March, June, September and December, the last day
of each Interest Period applicable to such Loan and such Loan’s maturity date
and (b) as to any Base Rate Loan, the last Business Day of each calendar month
and such Loan’s maturity date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date 30, 60, 90 or 180 days
thereafter, as selected by the Borrower in its Advance Request Form; provided
that:

 

  (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

-9-



--------------------------------------------------------------------------------

  (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (iii) no Interest Period shall extend beyond the applicable Loan’s maturity
date.

“LC Commitment” shall mean the commitment of the Lender to issue Letters of
Credit pursuant to Section 2.2. The aggregate amount of the LC Commitment shall
be $2,000,000, but in no event shall exceed the Revolving Credit Commitment,

“LC Disbursement” shall mean a payment or disbursement made by the Lender
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time.

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.2(b) and substantially in the form of Exhibit E hereto, or such other
form as shall be approved by the Lender.

“Letter of Credit” shall mean any letter of credit or similar instrument issued
pursuant to this Agreement for the account of Borrower or one of its
Subsidiaries pursuant to Section 2.2.

“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Credit Maturity Date.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

“Loan” means an extension of credit by the Lender to the Borrower pursuant to
Article II.

“Loan Documents” means this Agreement, the Security Documents, and all
promissory notes, assignments, letters of credit, and other instruments,
documents, supplements, and agreements executed and delivered pursuant to or in
connection with this Agreement, as such instruments, documents, supplements and
agreements may be amended, modified, renewed, restated, extended, supplemented,
replaced, consolidated, substituted, or otherwise changed from time to time.

“Loan Parties” means the Borrower and its Subsidiaries and their successors and
assigns, and also includes each Guarantor.

“Material Adverse Effect” means, at any time, (a) a material adverse effect or
change on the business, assets, properties, liabilities, results of operations,
condition (financial or

 

-10-



--------------------------------------------------------------------------------

otherwise), prospects or solvency of the Borrower and its Subsidiaries, taken as
a whole, (b) a material adverse effect or change on the ability of any Obligated
Party to perform its material obligations under any of the Loan Documents or
(c) an adverse effect or change on the legality, binding effect or
enforceability of any material provision of any Loan Document or affecting in
any material respect the rights and remedies of the Lender thereunder.

“Maximum Lawful Rate” means, at any time, the maximum non-usurious rate of
interest which may be charged, contracted for, taken, received or reserved by
the Lender in accordance with applicable Texas law (or applicable United States
federal law to the extent that such law permits Lender to charge, contract for,
receive or reserve a greater amount of interest than under Texas law). The
Maximum Lawful Rate shall be calculated in a manner that takes into account any
and all fees, payments, and other charges in respect of the Loan Documents that
constitute interest under applicable law. Each change in any interest rate
provided for herein based upon the Maximum Lawful Rate resulting from a change
in the Maximum Lawful Rate shall take effect without notice to the Borrower at
the time of such change in the Maximum Lawful Rate. For purposes of determining
the Maximum Lawful Rate under Texas Law, the applicable rate ceiling shall be
the applicable weekly ceiling described in, and computed in accordance with,
Chapter 303 of the Texas Finance Code, as the same may be amended.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“Net Income” means, for any period immediately preceding the applicable date of
determination, the net income appearing on an income statement of Borrower
prepared as of the end of the applicable period of determination in accordance
with GAAP.

“Net Worth” means, as of any date of determination, the difference between the
aggregate amount of Borrower’s issued share capital, surplus, reserves and
retained earnings account set forth on the balance sheet of Borrower prepared in
accordance with GAAP.

“Notes” means, collectively, all promissory notes, including but not limited to
the Revolving Credit Note, executed at any time by the Borrower and payable to
the order of the Lender, as amended, renewed, replaced, extended, supplemented,
consolidated, restated, modified, otherwise changed and/or increased from time
to time (“Note” means any of such Notes).

“Obligated Party” means the Borrower, Guarantor and any other Person who is or
becomes party to any agreement that guarantees or secures payment and
performance of the Obligations, or any part thereof, grants any Collateral or
executes any Loan Document.

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower, and any other Obligated Party to the Lender or Affiliates of the
Lender, or both, now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, the obligations,
indebtedness, and liabilities under this Agreement, any swap or other hedge
agreements

 

-11-



--------------------------------------------------------------------------------

maintained with the Lender, the other Loan Documents, any cash management or
treasury services agreements and all interest accruing thereon (whether a claim
for post-filing or post-petition interest is allowed in any insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

“Principal Office” means the principal office of the Lender, presently located
at 1111 West Mockingbird Lane, Suite 830, Dallas, Texas 75247.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.2(d) to reimburse LC Disbursements.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
Property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

“Revolving Credit Advance” means any Advance made by the Lender to the Borrower
pursuant to Section 2.1(a) of this Agreement.

 

-12-



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means the obligation of the Lender to make
Revolving Credit Advances pursuant to Section 2.1 in an aggregate principal
amount at any time outstanding up to but not exceeding Ten Million and No/100
Dollars ($10,000,000), subject, however, to termination pursuant to Section 10.2
of this Agreement.

“Revolving Credit Note” means the promissory note of the Borrower payable to the
order of the Lender, in substantially the form of Exhibit B hereto, and all
amendments, extensions, renewals, replacements, increases and modifications
thereof.

“Revolving Credit Maturity Date” means December 15, 2013, or such earlier date
on which the Revolving Credit Commitment terminates and such amounts thereunder
become due and payable as provided in this Agreement.

“Security Agreement” means any Security Agreement of the Borrower, its
Subsidiaries, or any other Obligated Party executed in favor of the Lender, in
form and substance satisfactory to the Lender, as the same may be amended,
restated, supplemented, modified, or changed from time to time.

“Security Documents” means each and every Security Agreement, Guaranty, pledge,
mortgage, deed of trust, deposit account control agreement, intellectual
property security agreement, or other collateral security agreement required by
or delivered to the Lender from time to time to secure the Obligations or any
portion thereof; including all such other documents, agreements, supplements,
and instruments executed in connection herewith, all as may be amended,
modified, renewed, restated, extended, supplemented, replaced, consolidated,
substituted, or otherwise changed from time to time.

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of the Subsidiaries or by the Borrower and one or more
of the Subsidiaries; and (b) any other entity (i) of which at least a majority
of the ownership, equity or voting interest is at the time directly or
indirectly owned or controlled by one or more of Borrower and the Subsidiaries
and (ii) which is treated as a subsidiary in accordance with GAAP.

“Tangible Net Worth” means, as of any date of determination, the aggregate
amount of shareholders’ equity set forth on the balance sheet of Borrower
prepared in accordance with GAAP on a consolidated basis minus all intangible
assets of Borrower.

“Taxes” means all taxes, levies, assessments, fees, withholdings or other
charges at any time imposed by any laws or Governmental Authority.

“Total Funded Debt to EBITDA Ratio” means, with respect to the Borrower and its
Subsidiaries on a combined basis, for any period of determination, the ratio of
(a) Funded Debt to (b) EBITDA for the 12-month period then ending.

 

-13-



--------------------------------------------------------------------------------

“Type” means, with respect to a Revolving Credit Advance, its character as a
Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas.

Section 1.2. Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, that all financial covenants and calculations in the Loan Documents
shall be made in accordance with GAAP as in effect on the date of this Agreement
unless the Borrower and the Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

Section 1.3. Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all Article and Section references
pertain to this Agreement. Terms used herein that are defined in the UCC, unless
otherwise defined herein, shall have the meanings specified in the UCC.

ARTICLE II

Loan and Advances

Section 2.1. Revolving Credit Advances.

(a) Revolving Credit Advances. Subject to the terms and conditions of this
Agreement, the Lender agrees to make one or more Revolving Credit Advances to
the Borrower from time to time from the date hereof to, but not including, the
Revolving Credit Maturity Date in an aggregate principal amount at any time
outstanding up to, but not exceeding, the amount of the Revolving Credit
Commitment; provided that the aggregate amount of all Revolving Credit Advances
at any time outstanding shall not exceed the lesser of (x) Revolving Credit
Commitment and (y) the Borrowing Base. Subject to the foregoing limitations, and
the other terms and provisions of this Agreement, the Borrower may borrow,
repay, and reborrow Revolving Credit Advances hereunder.

(b) The Revolving Credit Note. The obligation of the Borrower to repay the
Revolving Credit Advances and interest thereon shall be evidenced by the
Revolving Credit Note executed by the Borrower, payable to the order of the
Lender, in the maximum principal amount of the Revolving Credit Commitment as
originally in effect and dated the date hereof.

(c) Repayment of Revolving Credit Advances. The Borrower shall repay the unpaid
principal amount of all Revolving Credit Advances on the Revolving Credit
Maturity Date, unless sooner due by reason of acceleration by the Lender as
provided in this Agreement.

 

-14-



--------------------------------------------------------------------------------

(d) Interest. Interest on each Revolving Credit Advance shall be due and payable
in arrears on each Interest Payment Date applicable thereto, beginning on
February 1, 2011, and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any bankruptcy law.

(e) Borrowings, Conversions and Continuations of Revolving Credit Advances.

(i) Each borrowing, each conversion of a Revolving Credit Advance from one Type
to the other, and each continuation of a Eurodollar Rate Loan shall be made upon
the Borrower’s irrevocable notice to the Lender, which may be given by
telephone. Each such notice must be received by the Lender not later than 2:00
p.m. (1) three Business Days prior to the requested date of any borrowing of,
conversion to or continuation of a Eurodollar Rate Loan or of any conversion of
a Eurodollar Rate Loan to a Base Rate Loan, and (2) on the requested date of any
borrowing of a Base Rate Loan. Each such telephonic notice must be confirmed
promptly by delivery to the Lender of a written Advance Request Form,
appropriately completed and signed by the Borrower. Each Advance Request Form
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a borrowing, a conversion of a Revolving Credit Advance from one Type
to the other, or a continuation of a Eurodollar Rate Loan, (ii) the requested
date of the borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (3) the principal amount of the Revolving Credit
Advance to be borrowed, converted or continued, (4) the Type of Revolving Credit
Advance to be borrowed or to which an existing Revolving Credit Advance is to be
converted, and (5) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Revolving Credit
Advance in an Advance Request Form or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Advance shall be made as, or converted to, a Base Rate Loan. Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loan. If the Borrower requests a borrowing of, conversion to, or
continuation of a Eurodollar Rate Loan in any such Advance Request Form, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Subject to the terms and conditions of this
Agreement, each Advance shall be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower
designated by the Borrower and maintained with the Lender at the Principal
Office.

 

-15-



--------------------------------------------------------------------------------

(ii) Revolving Credit Advances shall be in a minimum amount of $50,000 (or such
lesser amount that exhausts any remaining availability under the Revolving
Credit Commitment).

(iii) The Lender shall have no liability to the Borrower for any loss or damage
suffered by the Borrower as a result of the Lender’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically and
purporting to have been sent to the Lender by the Borrower and the Lender shall
have no duty to verify the origin of any such communication or the identity or
authority of the Person sending it.

(iv) Upon satisfaction of all applicable conditions, the Lender shall make the
proceeds of each Revolving Credit Advance available to the Borrower in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower.

(v) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a default or event of default under this
Agreement, no Revolving Credit Advance may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Lender.

(vi) After giving effect to all borrowings, all conversions of Revolving Credit
Advances from one Type to the other, and all continuations of Revolving Credit
Advances as the same Type, there shall not be more than eight Interest Periods
in effect for Revolving Credit Advances.

(f) Reduction or Termination of Revolving Credit Commitment. The Borrower shall
have the right to terminate in whole or reduce in part the unused portion of the
Revolving Credit Commitment upon at least three (3) Business Days prior notice
(which notice shall be irrevocable) to the Lender specifying the effective date
thereof, whether a termination or reduction is being made, and the amount of any
partial reduction, provided that each partial reduction shall be in the amount
of $50,000 or an integral multiple thereof (or the entire remaining amount) and
the Borrower shall simultaneously prepay the amount by which the unpaid
principal amount of the Revolving Credit Advances exceeds the Revolving Credit
Commitment (after giving effect to such notice) plus accrued and unpaid interest
on the principal amount so prepaid. The Revolving Credit Commitment may not be
reinstated after it has been terminated or reduced.

Section 2.2. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the Lender, and the Lender agrees, to issue Letters of Credit for its
own account or the account of a Subsidiary in a form reasonably acceptable to
the Lender, at

 

-16-



--------------------------------------------------------------------------------

any time and from time to time prior to the Revolving Credit Maturity Date
(provided that Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account of a
Subsidiary). The Lender shall have no obligation to issue, and Borrower shall
not request the issuance of, any Letter of Credit at any time if after giving
effect to such issuance, the LC Exposure would exceed the LC Commitment or the
sum of the total Revolving Credit Advances plus the LC Exposure would exceed the
Revolving Credit Commitment. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension’, Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
telecopy an LC Request to the Lender not later than 12:00 p.m., Dallas, Texas
time, on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension.

(i) A request for an initial issuance of a Letter of Credit shall specify in
form and detail reasonably satisfactory to the Lender:

(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(B) the face amount thereof;

(C) the expiry date thereof (which shall not be later than the close of business
on the Letter of Credit Expiration Date);

(D) the name and address of the beneficiary thereof;

(E) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary);

(F) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(G) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(H) such other matters as the Lender may reasonably require.

 

-17-



--------------------------------------------------------------------------------

(ii) A request for an amendment, renewal or extension of any outstanding Letter
of Credit shall specify in form and detail reasonably satisfactory to the
Lender:

(A) the Letter of Credit to be amended, renewed or extended;

(B) the proposed date of amendment, renewal or extension thereof (which shall be
a Business Day);

(C) the nature of the proposed amendment, renewal or extension; and

(D) such other matters as the Lender may reasonably require.

If requested by the Lender, Borrower also shall submit a letter of credit
application on the Lender’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the sum of the total
Revolving Credit Advances plus the LC Exposure shall not exceed the Revolving
Credit Commitment. Unless the Lender shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $100,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date which is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided that this paragraph (c) shall not prevent
Borrower from obtaining Letters of Credit that provide by their terms that they
will automatically be extended for one or more successive periods not to exceed
one year each (and, in any case, not to extend beyond the Letter of Credit
Expiration Date) unless the Lender elects not to extend for any such additional
period by giving notice of such election to the beneficiary at least 30 days
prior to the expiry date thereof.

(d) Reimbursement. If the Lender shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Lender an amount equal to such LC Disbursement not later than 2:00 p.m., Dallas,
Texas time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., Dallas, Texas time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 2:00 p.m., Dallas, Texas time, on the
Business Day immediately following the day that Borrower receives such notice;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.1 that such payment be financed
with Revolving Credit Advances in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Advances.

 

-18-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.2(d) shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Lender under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.2, constitute a legal or equitable discharge of or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; (iv) any material adverse
change in the condition (financial or otherwise), results of operations, assets,
liabilities (contingent or otherwise), material agreements, properties,
solvency, business, management, prospects or value of the Borrower; or (vii) any
other fact, circumstance or event whatsoever. The Lender shall not have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Lender; provided that
the foregoing shall not be construed to excuse the Lender from liability to
Borrower to the extent of any direct damages (as opposed to consequential,
special, punitive or other indirect damages, claims in respect of which are
hereby waived by Borrower to the extent permitted by applicable law) suffered by
Borrower that are caused by the Lender’s (i) failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) gross negligence or willful
misconduct as finally determined in a judgment of a court of competent
jurisdiction. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Lender (as finally
determined by a court of competent jurisdiction), the Lender shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(f) Disbursement Procedures. The Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Lender shall promptly give written notice to the
Borrower of such demand for payment and whether the Lender has made or will make
an LC

 

-19-



--------------------------------------------------------------------------------

Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its Reimbursement Obligation to the
Lender with respect to any such LC Disbursement (other than with respect to the
timing of such Reimbursement Obligation set forth in Section 2.2(d)).

(g) Letter of Credit Fees and Fronting Fees. The Borrower shall pay to the
Lender a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin for Eurodollar Rate Loans times the daily
amount available to be drawn under such Letter of Credit. In addition to the
Letter of Credit Fee, the Borrower shall pay the Lender a fronting fee (the
“Fronting Fee”) equal to 0.25% per annum of the amount available to be drawn
under any outstanding Letter of Credit. Letter of Credit Fees and Fronting Fees
shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.

(h) Interim Interest. If the Lender shall make any LC Disbursement, then, unless
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
Default Rate.

(i) Other. The Lender shall be under no obligation to issue any Letter of Credit
if:

(i) any order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the Lender from issuing such Letter of Credit, or
any legal requirement applicable to the Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Lender shall prohibit, or request that the Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the Lender any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which the Lender deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
general application of the Lender.

(j) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

-20-



--------------------------------------------------------------------------------

Section 2.3. Use of Proceeds. The proceeds of the Revolving Credit Advances
shall be used by the Borrower for working capital purposes, Capital Expenditures
and general corporate purposes of the Borrower and its Affiliates in the
ordinary course of business.

Section 2.4. Evidence of Debt. The Revolving Credit Advances made by the Lender
shall be evidenced by one or more accounts or records maintained by the Lender
in the ordinary course of business. The accounts or records maintained by the
Lender shall be presumed to be correct absent manifest error of the amount of
the Revolving Credit Advances made by the Lender to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.

Section 2.5. General Provisions Regarding Interest; Etc.

(a) Notification of Rate. The Lender shall notify the Borrower of any change in
the Lender’s Base Rate used in determining the Applicable Rate promptly
following the public announcement of such change.

(b) Applicable Rate. Subject to the provisions of subsection (c) below, each
Advance shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the lesser of (A) the
Maximum Lawful Rate and (B) the Applicable Rate.

(c) Default Rate. If any amount payable by the Borrower under any Loan Document
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter,
upon the giving of prior written notice by Lender to Borrower, bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws. Furthermore, while any default
or event of default exists, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(d) Maximum Lawful Rate Limitations. If at any time the rate of interest
applicable to any portion of the Loans would exceed the Maximum Lawful Rate but
for the provisions thereof limiting interest to the Maximum Lawful Rate, then
any subsequent reduction shall not reduce the rate of interest on the Loans
below the Maximum Lawful Rate until the aggregate amount of interest accrued on
the Loans equals the aggregate amount of interest which would have accrued on
the Loans if the interest rate had not been limited by the Maximum Lawful Rate.

(e) Computations of Rate. All computations of fees and interest shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365-day year), unless such computation would cause the fees and interest to
exceed the Maximum

 

-21-



--------------------------------------------------------------------------------

Lawful Rate, in which event, such computation shall be on the basis of a 365 or
366 day year, as applicable. Interest shall accrue on each Loan for the day on
which the Loan is made, or any portion thereof, but not for the day on which the
Loan or such portion is paid.

(f) Capital Adequacy. If after the date hereof, the Lender shall have determined
that any central bank or other Governmental Authority properly authorized to do
so has adopted or implemented (and has taken all necessary action to legally
adopt or implement) any applicable law, rule, or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof, compliance with which by the Lender would have the
effect of reducing the rate of return on the Lender’s capital as a consequence
of its obligations hereunder or the transactions contemplated hereby to a level
below that which the Lender could have achieved but for such adoption,
implementation, change, or compliance (taking into consideration the Lender’s
policies with respect to capital adequacy) by an amount deemed by the Lender to
be material, then from time to time, within ten (10) Business Days after demand
by the Lender, the Borrower shall pay to the Lender (or its parent) such
additional amount or amounts as will compensate the Lender for such reduction.
The Lender will give the Borrower notice of any event occurring after the date
of this Agreement which will entitle the Lender to compensation pursuant to this
Section promptly after it obtains knowledge thereof and determines to request
such compensation, and no claim by the Lender for compensation under this
Section shall in any case be made until such time as the Lender determines that
it is legally required to comply with such law, rule, regulations or change
thereto giving rise to such claim. A certificate of the Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive, provided that the
determination thereof is made on a reasonable basis, In determining such amount
or amounts, the Lender may use any reasonable averaging and attribution methods.

(g) Illegality. If the Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, and Lender
also makes such determination with respect to substantially all other similar
credit facilities with other borrowers, then, on notice thereof by the Lender to
the Borrower, any obligation of the Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
until the Lender notifies the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from the Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans to Base Rate Loans, either on the last day of the Interest
Period therefor, if the Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if the Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

-22-



--------------------------------------------------------------------------------

(h) Inability to Determine Eurodollar Rate. If the Lender determines that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lender of funding such Eurodollar Rate Loan, and
Lender also makes such determination with respect to substantially all other
similar credit facilities with other borrowers, the Lender will promptly so
notify the Borrower. Thereafter, the obligation of the Lender to make or
maintain Eurodollar Rate Loans shall be suspended until the Lender revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of a Eurodollar Rate Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

(i) Increased Costs.

(i) Increased Costs Generally. If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by this Article II); or

(B) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender, or to
reduce the amount of any sum received or receivable by the Lender (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender for such additional costs incurred or reduction suffered,
but only to the extent Lender is assessing and collecting such additional
amounts from other borrowers under substantially all other similar credit
facilities and also only to the extent any such Change in Law is generally
applicable to similarly situated lenders.

(ii) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any lending office of the Lender or the Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
commitments of the Lender or the Loans made by the Lender to a level below that
which the Lender or the Lender’s holding company could have achieved but for

 

-23-



--------------------------------------------------------------------------------

such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered; provided, however, that any such Change in Law is
generally applicable to similarly situated lenders and only to the extent Lender
is assessing and collecting such additional amounts from other borrowers under
substantially all other similar credit facilities.

(iii) Certificates for Reimbursement. A certificate of the Lender setting forth,
in detail, with explanations for the additional amounts, the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay the Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

(iv) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(v) Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender, as
long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice of such
additional interest from the Lender. If the Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

-24-



--------------------------------------------------------------------------------

(j) Funding Losses. Upon demand of the Lender from time to time, the Borrower
shall promptly compensate the Lender for and hold the Lender harmless from any
loss, cost or expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(ii) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

(iii) For purposes of calculating amounts payable by the Borrower to the Lender
under this Section 2.5, the Lender shall be deemed to have funded each
Eurodollar Rate Loan at the Eurodollar Rate used in determining the Eurodollar
Rate for such Revolving Credit Advance by a matching deposit or other borrowing
in the London interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

(k) Survival. All of the Borrower’s obligations under Sections 2.5 hereof shall
survive termination of the commitments under this Agreement and repayment of all
other Obligations hereunder.

ARTICLE III

Payments and Fees

Section 3.1. Method of Payment. All payments of principal, interest, and other
amounts to be made by the Borrower under this Agreement and the other Loan
Documents shall be made to the Lender at the Principal Office in Dollars and
immediately available funds, without setoff, deduction, or counterclaim, and
free and clear of all taxes at the time and in the manner provided in the Notes.

Section 3.2. Prepayments.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Lender, at any
time or from time to time voluntarily prepay any Revolving Credit Advance in
whole or in part without premium or penalty (subject to the last sentence
hereof); provided that, and notwithstanding anything to the contrary contained
in this Agreement, such notice must be received by the Lender not later than
2:00 p.m. (A) three Business Days prior to any date of prepayment of a
Eurodollar Rate Loan, and (B) on the date of prepayment of a Base Rate Loan.
Each such notice shall specify the date and amount of such

 

-25-



--------------------------------------------------------------------------------

prepayment and the Type of Loan to be prepaid. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon.

(b) Mandatory Prepayments. The Borrower must pay on DEMAND the amount by which
at any time the aggregate amount of all Revolving Credit Advances plus the
outstanding LC Exposure at any time outstanding exceeds the lesser of (i) the
Revolving Credit Commitment and (ii) the Borrowing Base.

Section 3.3. Taxes.

(a) Any and all payments by the Borrower hereunder or under the Revolving Credit
Note shall be made, in accordance with Section 3.1, free and clear of and
without deduction for any and all present or future Taxes, excluding, in the
case of Lender, taxes imposed on its income, and franchise taxes imposed on
Lender, by the jurisdiction under the laws of which Lender is organized or is or
should be qualified to do business or any political subdivision thereof and
Taxes imposed on its income by the jurisdiction of Lender’s lending office or
any political subdivision thereof. If Borrower shall be required by law to
deduct any Taxes (i.e., Taxes for which Borrower is responsible under the
preceding sentence) from or in respect of any stun payable hereunder or under
the Note to Lender, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.3) Lender receives an amount equal
to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Loan Documents
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or the other Loan Documents (hereinafter referred to as “Other
Taxes”).

(c) Borrower will indemnify Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.3) for which Borrower is
liable pursuant to this Section 3.3 paid by Lender (as the case may be) or any
liability (including penalties and interest) arising therefrom or with respect
thereto. Upon written notice from Lender of a statement setting forth the
amounts to be owed hereunder, this indemnification shall be made 30 days from
the date Lender makes written demand therefor. This indemnity shall survive the
termination of this Agreement.

(d) Within 30 days after the date of any payment of Taxes, Borrower will furnish
to Lender the original or a certified copy of a receipt evidencing payment
thereof.

(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 3.3 shall survive the payment in full of the Obligations.

 

-26-



--------------------------------------------------------------------------------

ARTICLE IV

Security

Section 4.1. Collateral. To secure full and complete payment and performance of
the Obligations, the Borrower shall execute and deliver or cause to be executed
and delivered all of the Security Documents required by the Lender covering
collateral described in such Security Documents (which, together with any other
collateral described in the Security Agreement, and any other Property which may
now or hereafter secure the Obligations or any part thereof, is sometimes herein
called the “Collateral”). The Borrower shall execute, or cause to be executed
and authorizes the execution and/or filing thereof by the Lender, such further
documents and instruments, including without limitation, Uniform Commercial Code
financing statements, as the Lender deems reasonably necessary or desirable to
create, evidence, preserve, and perfect its Liens and security interests in the
Collateral.

Section 4.2. Setoff. If an Event of Default shall have occurred and be
continuing, the Lender shall have the right to set off and apply against the
Obligations in such manner as the Lender may determine, at any time and without
notice to the Borrower, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from the Lender to the Borrower whether or not the Obligations are then due. As
further security for the Obligations, the Borrower hereby grants to the Lender a
Lien and security interest in all money, instruments, and other Property of the
Borrower now or hereafter held by the Lender, including, without limitation,
Property held in safekeeping. In addition to the Lender’s right of setoff and as
further security for the Obligations, the Borrower hereby grants to the Lender a
security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of the Borrower now or hereafter on
deposit with or held by the Lender and all other sums at any time credited by or
owing from the Lender to the Borrower. The rights and remedies of the Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Lender may have.

ARTICLE V

Conditions Precedent

Section 5.1. Initial Extension of Credit. The obligation of the Lender to make
the initial Advance under the Revolving Credit Note or issue the initial Letter
of Credit is subject to the condition precedent that the Lender shall have
received on or before the day of such Advance or issuance of such Letter of
Credit all of the following, each dated (unless otherwise indicated) the date
hereof, in form and substance satisfactory to the Lender:

(a) Resolutions. Resolutions of the Board of Directors (or other governing body)
of each Loan Party certified by the Secretary or an Assistant Secretary (or
other

 

-27-



--------------------------------------------------------------------------------

custodian of records) of such Loan Party, which authorize the execution,
delivery, and performance by such Loan Party, of this Agreement and the other
Loan Documents to which such Loan Party is or is to be a party;

(b) Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and each of the other Loan
Documents to which each Loan Party is or is to be a party (including the
certificates contemplated herein) on behalf of such Person together with
specimen signatures of such Persons;

(c) Constituent Documents. The Constituent Documents for each Loan Party as of a
date acceptable to the Lender;

(d) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of each Loan Party and
each jurisdiction in which each Loan Party is required to do business, as to the
existence and good standing of such Loan Party, each dated within ten (10) days
prior to the date of the initial Advance;

(e) Notes. The Revolving Credit Note executed by the Borrower;

(f) Security Documents. The Security Documents executed by the Borrower and
other Obligated Parties, including but not limited to delivery of all possessory
collateral, including without limitation, any pledged notes, pledged membership
interests or pledged stock, together with the undated stock powers endorsed in
blank, as applicable;

(g) Guaranty. A Guaranty executed by each Guarantor.

(h) Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5, together with loss payee, additional insured,
and lender endorsements in favor of the Lender with respect to all insurance
policies covering the Collateral and the Loan Parties;

(i) UCC Searches. The results of Uniform Commercial Code searches showing all
financing statements and other documents or instruments on file against each
Loan Party in the office of the Secretary of State of such Loan Party’s state of
organization, such searches to be as of a date no more than thirty (30) days
prior to the date of the initial Advance;

(j) Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 11.1, to the
extent incurred and invoiced prior to closing, shall have been paid in full by
the Borrower;

(k) Field Audit. Satisfactory completion of a field audit of the Loan Parties’
assets;

 

-28-



--------------------------------------------------------------------------------

(l) Tax Returns. Completed 2009 federal and state income tax returns for the
Borrower and each Guarantor, or copies of any extensions filed, if applicable;

(m) Compliance With Laws. Evidence satisfactory to Lender that the Borrower is
in compliance with all laws and regulations issued by any Governmental
Authority, including, without limitation, regulations by or under US Department
of Occupational Safety and Health Organization, the Environmental Protection
Agency, ERISA and the Financial Institutions Reform Recovery and Enforcement
Act;

(n) Upfront Fee. An upfront fee equal to $15,000; and

(o) Additional Documentation. The Lender shall have received such additional
approvals, opinions, or documents as the Lender or its legal counsel may
reasonably request.

Section 5.2. All Extensions of Credit. The obligation of the Lender to make any
Advance (including the initial Advance) or issue any Letter of Credit (including
the initial Letter of Credit) is subject to the following additional conditions
precedent:

(a) Request for Advance or Letter of Credit. The Lender shall have received in
accordance with this Agreement, an Advance Request Form pursuant to the Lender’s
requirements dated the date of such Advance and executed by an authorized
officer of the Borrower or an LC Request pursuant to the Lender’s requirements
dated the date of the issuance of such Letter of Credit and executed by an
authorized officer of the Borrower;

(b) No Default, Material Adverse Effect. No Default or Material Adverse Effect
shall have occurred and be continuing, or would result from or after giving
effect to such Advance or such Letter of Credit;

(c) Representations and Warranties. All of the representations and warranties
contained in Article VI hereof and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Advance or such
Letter of Credit with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent such
representations and warranties speak to a specific date; and

(d) Additional Documentation. The Lender shall have received such additional
approvals, opinions, or documents as the Lender or its legal counsel may
reasonably request.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VI

Representations and Warranties

To induce the Lender to enter into this Agreement, the Borrower represents and
warrants to the Lender that:

Section 6.1. Organizational Existence. Each Loan Party (a) is a corporation,
limited partnership and/or limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization (other than the individual Loan Parties); (b) has all requisite
power and authority to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect.
Each Loan Party has the power and authority to execute, deliver, and perform its
obligations under this Agreement and the other Loan Documents to which it is or
may become a party.

Section 6.2. Financial Statements; Etc. The Borrower has delivered to the Lender
consolidated balance sheets and related statements of income of Borrower and its
Subsidiaries as at and for the fiscal years ended December 31, 2008 and
December 31, 2009. Such financial statements are true and correct, have been
prepared in accordance with GAAP, and fairly present the financial condition of
the Borrower and its Subsidiaries as of the respective dates indicated therein
and the results of operations for the respective periods indicated therein.
Neither the Borrower nor any of its Subsidiaries have any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses from any unfavorable commitments except as
referred to or reflected in such financial statements or arising in the ordinary
course of business. There has been no Material Adverse Effect on the Borrower or
any of its Subsidiaries or the Loan Parties since the effective date of the most
recent financial statements referred to in this Section. All projections
delivered by the Borrower to the have been prepared in good faith, with care and
diligence and use assumptions that are reasonable under the circumstances at the
time such projections were prepared and delivered to the Lender, and all such
assumptions are disclosed in the projections.

Section 6.3. Action; No Breach. The execution, delivery, and performance by the
Borrower of this Agreement and the other Loan Documents to which the Borrower is
or may become a party and compliance with the terms and provisions hereof and
thereof have been duly authorized by all requisite action on the part of the
Borrower and do not and will not (a) violate or conflict with, or result in a
breach of, or require any consent under (i) Constituent Documents of the
Borrower or any of its Subsidiaries or the Loan Parties, (ii) any applicable
law, rule, or regulation or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator where the failure to comply is reasonably
likely to result in a Material Adverse Effect, or (iii) any material agreement
or instrument to which the Borrower or any of its Subsidiaries or any Loan Party
is a party or by which any of them or any of their Property is bound or subject,
or (b) result in the creation or imposition of any Lien upon any of the revenues
or assets of the Borrower or any Subsidiary or any Loan Party, other than
Permitted Liens.

Section 6.4. Operation of Business. The Borrower and each of its Subsidiaries
possess all licenses, permits, franchises, patents, copyrights, trademarks, and
trade names, or rights thereto, necessary to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted, except
where the failure to so possess would not have a Material Adverse Effect, and
the Borrower and each of its Subsidiaries are not in violation of any valid
rights of others with respect to any of the foregoing.

 

-30-



--------------------------------------------------------------------------------

Section 6.5. Litigation and Judgments. There is no action, suit, investigation,
or proceeding before or by any Governmental Authority or arbitrator pending, or
to the knowledge of the Borrower, threatened against or affecting Borrower or
any of its Subsidiaries, that would, if adversely determined, have a Material
Adverse Effect on Borrower or its Subsidiaries. Except as set forth on
Schedule 6.5, there are no outstanding judgments against Borrower or any
Subsidiary of the Borrower.

Section 6.6. Rights in Property; Liens. The Borrower and each of its
Subsidiaries have good title to or valid leasehold interests in their respective
Property, including the Property reflected in the financial statements described
in Section 6.2, and none of the Property of Borrower or any Subsidiary is
subject to any Lien, except Permitted Liens.

Section 6.7. Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower is party, when delivered, shall constitute legal,
valid, and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, or other laws of general application relating to the enforcement of
creditors’ rights.

Section 6.8. Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by the Borrower of this
Agreement and the other Loan Documents to which Borrower is or may become a
party or the validity or enforceability thereof.

Section 6.9. Debt. The Borrower and its Subsidiaries have no Debt, except as
permitted in Section 8.1.

Section 6.10. Taxes. Except as set forth on Schedule 6.10, the Borrower and each
Subsidiary have filed all tax returns (federal, state, and local) required to be
filed, including all income, franchise, employment, Property, and sales tax
returns, and have paid all of their respective liabilities for taxes,
assessments, governmental charges, and other levies that are due and payable.
The Borrower knows of no pending investigation of Borrower or any Subsidiary by
any taxing authority or of any pending but unassessed tax liability of Borrower
or any Subsidiary except as set forth on Schedule 6.10.

Section 6.11. Use of Proceeds; Margin Securities. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock.

Section 6.12. ERISA. Borrower and each Subsidiary are in compliance in all
material respects with all applicable provisions of ERISA. Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan. No notice of intent to terminate a Plan has been filed, nor has any
Plan been terminated. No circumstances exist which constitute grounds entitling
the PBGC to institute proceedings to terminate, or appoint a trustee

 

-31-



--------------------------------------------------------------------------------

to administer, a Plan, nor has the PBGC instituted any such proceedings. Neither
the Borrower nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. Borrower and each ERISA Affiliate have met their minimum
funding requirements under ERISA with respect to all of their Plans, and the
present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

Section 6.13. Disclosure. No statement, information, report, representation, or
warranty made by Borrower in this Agreement or in any other Loan Document or
furnished to the Lender in connection with this Agreement or any of the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not misleading. There is no fact known to Borrower which has a
Material Adverse Effect, or which might in the future have a Material Adverse
Effect, on the Borrower or any Subsidiary that has not been disclosed in writing
to the Lender.

Section 6.14. Subsidiaries, Ventures, Etc. The Borrower has no Subsidiaries or
joint ventures or partnerships other than those listed on Schedule 6.14.
Schedule 6.14 sets forth the jurisdiction of incorporation or organization of
each such Person and the percentage of the Borrower’s ownership interest in such
Person. All of the outstanding capital stock or other ownership interests of
each Person described in Schedule 6.14 has been validly issued, is fully paid,
and is nonassessable. Landfill Diversions, Inc., a Subsidiary of the Borrower,
shall not be required to become a Guarantor, nor shall it be required to pledge
any of its assets as collateral for the Obligations.

Section 6.15. Agreements. Neither Borrower nor any Subsidiary is a party to any
indenture, loan, or credit agreement (other than this Agreement), or to any
lease or other agreement or instrument, or subject to any charter or corporate
or other organizational restriction which could have a Material Adverse Effect
on Borrower or any Subsidiary. Neither Borrower nor any Subsidiary is in default
in any respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party.

Section 6.16. Compliance with Laws. Neither the Borrower nor any Subsidiary is
in violation in any material respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator.

Section 6.17. Investment Company Act; Other Regulations. Neither the Borrower
nor any Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, the Energy Policy Act of 2005, the
Federal Power Act, the Interstate Commerce Act, or any state public utilities
code.

Section 6.18. Financial Solvency. Both before and after giving effect to all of
the transactions contemplated herein, neither the Borrower nor any of its
Subsidiaries (a) was or will be “insolvent”, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act; (b) has unreasonably

 

-32-



--------------------------------------------------------------------------------

small capital or is engaged or about to engage in a business or a transaction
for which any remaining assets of the Borrower or such Affiliate are
unreasonably small; (c) by executing, delivering or performing its obligations
under the Loan Documents or other documents to which it is a party or by taking
any action with respect thereto, intends to, nor believes that it will, incur
debts beyond its ability to pay them as they mature; (d) by executing,
delivering or performing its obligations under the Loan Documents or other
documents to which it is a party or by taking any action with respect thereto,
intends to hinder, delay or defraud either its present or future creditors; and
(e) at this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

Section 6.19. Environmental Matters.

(a) The Borrower, each Subsidiary, and all of their respective Property, assets,
and operations, are in full compliance with all Environmental Laws. The Borrower
is not aware of, nor has the Borrower received notice of, any past, present, or
future conditions, events, activities, practices, or incidents which may
interfere with or prevent the compliance or continued compliance of the Borrower
and the Subsidiaries with all Environmental Laws;

(b) The Borrower and each Subsidiary have obtained all permits, licenses, and
authorizations that are required under applicable Environmental Laws, and all
such permits are in good standing and the Borrower and its Subsidiaries are in
compliance with all of the terms and conditions of such permits;

(c) No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Property or assets of the Borrower or any Subsidiary other than in compliance
with Environmental Laws. The use which the Borrower and the Subsidiaries make
and intend to make of their respective Property and assets will not result in
the use, generation, storage, transportation, accumulation, disposal, or Release
of any Hazardous Material on, in, or from any of their Property or assets,
unless in compliance with Environmental Laws;

(d) Neither the Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased Property or operations is subject to any
outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;

(e) There are no conditions or circumstances associated with the currently or
previously owned or leased Property or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;

 

-33-



--------------------------------------------------------------------------------

(f) Neither the Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. The Borrower and its Subsidiaries are in compliance with
all applicable financial responsibility requirements of all Environmental Laws;

(g) Neither Borrower nor any of its Subsidiaries has filed or failed to file any
notice required under applicable Environmental Law reporting a Release; and

(h) No Lien arising under any Environmental Law has attached to any Property or
revenues of the Borrower or its Subsidiaries.

Section 6.20. Intellectual Property. Each Loan Party owns, or is licensed to
use, all intellectual property necessary to conduct its business as currently
conducted except for such intellectual property the failure of which to own or
license could not reasonably be expected to have a Material Adverse Effect. Each
Loan Party will maintain the patenting and registration of all intellectual
property with the United States Patent and Trademark Office, the United States
Copyright Office, or other appropriate Governmental Authority and will, promptly
patent or register, as the case may be, all new intellectual property and notify
the Lender in writing ten Business Days prior to filing any such new patent or
registration.

ARTICLE VII

Affirmative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Revolving Credit Commitment
hereunder, the Borrower will perform and observe the following positive
covenants, unless the Lender shall otherwise consent in writing:

Section 7.1. Reporting Requirements. The Borrower will furnish to the Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
beginning with the fiscal year ending December 31, 2010, a copy of the annual
audited report of the Borrower and its Subsidiaries for such fiscal year
containing, on a consolidated basis, balance sheets and statements of income,
retained earnings, and cash flow as at the end of such fiscal year and for the
annual period then ended, in each case setting forth in comparative form the
figures for the preceding fiscal year, all in reasonable detail and certified by
independent certified public accountants of recognized standing acceptable to
the Lender, to have been prepared in accordance with GAAP and containing no
material qualifications or limitations on scope and to fairly and accurately
present (subject to year-end audit adjustments) the financial condition and
results of operations of the Borrower and its Subsidiaries, on a consolidated
basis, at the date and for the periods indicated therein;

 

-34-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each calendar quarter, a copy of an
unaudited financial report of the Borrower and its Subsidiaries as of the end of
such calendar quarter and for the portion of the fiscal year then ended,
containing, on a compiled basis, balance sheets and statements of income, and
retained earnings, all in reasonable detail certified by the chief financial
officer, treasurer or comparable officer of Borrower to have been prepared in
accordance with GAAP and to fairly and accurately present (subject to year-end
audit adjustments) the financial condition and results of operations of the
Borrower and its Subsidiaries, on a compiled basis, at the date and for the
periods indicated therein;

(c) Accounts Receivable Aging. As soon as available, and in any event within
fifteen (15) days after the end of each calendar month, an account receivable
aging, classifying each corporate Loan Party’s accounts receivable in categories
of 0-30, 31-60, 61-90 and over 90 days from date of invoice, reconciled to the
general ledger account, and in such form and detail as the Lender shall require;

(d) Accounts Payable Report. As soon as available, and in any event within
fifteen (15) days after the end of each calendar month, an account payable
aging, classifying each corporate Loan Party’s accounts payable in categories of
0-30, 31-60, 61-90 and over 90 days from date of invoice, reconciled to the
general ledger account, and in such form and detail as the Lender shall require;

(e) Income Tax Returns. As soon as available, and in any event within thirty
(30) days after the date filed, a copy of the Borrower’s state and federal
income tax returns;

(f) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 7.1(a) and 7.1(b), a duly completed Compliance
Certificate;

(g) Borrowing Base Report. As soon as available, and in any event within fifteen
(15) days after the end of each calendar month, a duly completed Borrowing Base
Report, in a form acceptable to the Lender, certified by the chief financial
officer or comparable officer of the Borrower;

(h) Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting the Borrower or any Subsidiary which, if determined adversely to the
Borrower or such Subsidiary, could have a Material Adverse Effect on the
Borrower or such Subsidiary;

(i) Notice of Default. As soon as possible and in any event within ten (10) days
after the occurrence of each Default, a written notice setting forth the details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;

 

-35-



--------------------------------------------------------------------------------

(j) ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which the Borrower or any
Subsidiary files with or receives from the PBGC or the U.S. Department of Labor
under ERISA; and as soon as possible and in any event within five (5) days after
Borrower or any Subsidiary knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan or that the PBGC
or Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, a certificate of the chief financial
officer or comparable officer of the Borrower setting forth the details as to
such Reportable Event or Prohibited Transaction or Plan termination and the
action that Borrower proposes to take with respect thereto;

(k) Reports to Other Creditors. Promptly after the furnishing thereof, copies of
any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to any other clause of this Section;

(l) Notice of Material Adverse Effect. As soon as possible and in any event
within five days after the occurrence thereof, written notice of any matter that
could have a Material Adverse Effect on the Borrower or any Subsidiary; and

(m) General Information. Promptly, such other information concerning the
Borrower, any Subsidiary or any other Obligated Party as the Lender may from
time to time reasonably request.

Section 7.2. Maintenance of Existence; Conduct of Business. The Borrower will
preserve and maintain, and will cause each Subsidiary to preserve and maintain,
its existence and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. The Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in
accordance with good business practices.

Section 7.3. Maintenance of Property. The Borrower will maintain, keep, and
preserve, and cause each Subsidiary to maintain, keep, and preserve, all of its
Property (tangible and intangible) necessary or useful in the proper conduct of
its business in good working order and condition, other than damaged or obsolete
inventory and equipment.

Section 7.4. Taxes and Claims. The Borrower will pay or discharge, and will
cause each Subsidiary to pay or discharge, at or before maturity or before
becoming delinquent (a) all taxes, levies, assessments, and governmental charges
imposed on it or its income or profits or any of its Property, and (b) all
lawful claims for labor, material, and supplies, which, if unpaid, might become
a Lien upon any of its Property; provided, however, that neither the Borrower
nor any Subsidiary shall be required to pay or discharge any tax, levy,
assessment, or governmental charge which is being contested in good faith by
appropriate proceedings diligently pursued, and for which adequate reserves have
been established.

 

-36-



--------------------------------------------------------------------------------

Section 7.5. Insurance. The Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by businesses engaged in similar businesses and owning similar Property
in the same general areas in which the Borrower and its Subsidiaries operate,
provided that in any event the Borrower will maintain and cause each Subsidiary
to maintain workmen’s compensation insurance, Property insurance, comprehensive
general liability insurance, and business interruption insurance reasonably
satisfactory to the Lender and naming the Lender as additional insured. Each
insurance policy covering the Collateral shall name the Lender as loss payee and
shall provide that such policy will not be cancelled or reduced without thirty
(30) days prior written notice to the Lender.

Section 7.6. Inspection Rights. At any reasonable time and from time to time,
upon reasonable notice, the Borrower will permit, and will cause each Subsidiary
to permit, representatives of the Lender to examine the Collateral and conduct
Collateral audits, to examine, copy, and make extracts from its books and
records, to visit and inspect its Property, and to discuss its business,
operations, and financial condition with its officers, employees, and
independent certified public accountants. In addition, at the request of Lender,
the Borrower will permit the Lender to conduct an annual field examination of
the Borrower’s assets at the Borrower’s expense.

Section 7.7. Keeping Books and Records. The Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.

Section 7.8. Compliance with Laws. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws, rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator.

Section 7.9. Compliance with Agreements. The Borrower will comply, and will
cause each Subsidiary to comply, with all agreements, contracts, and instruments
binding on it or affecting its Property or business.

Section 7.10. Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Lender to carry out the
provisions and purposes of this Agreement and the other Loan Documents and to
create, preserve, and perfect the Liens of the Lender in the Collateral.

Section 7.11. ERISA. The Borrower will comply, and will cause each Subsidiary to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

Section 7.12. Depository Relationship. To induce the Lender to establish the
interest rates provided in the Notes, the Borrower will use the Lender as its
principal depository bank and the Borrower covenants and agrees to maintain the
Lender as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts for the
term hereof.

 

-37-



--------------------------------------------------------------------------------

ARTICLE VIII

Negative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Revolving Credit Commitment
hereunder, the Borrower will perform and observe the following negative
covenants, unless the Lender shall otherwise consent in writing:

Section 8.1. Debt. The Borrower will not incur, create, assume, or permit to
exist, and will not permit any Subsidiary to incur, create, assume, or permit to
exist, any Debt, except:

(a) Debt to the Lender;

(b) Existing Debt described on Schedule 8.1 hereto;

(c) Debt incurred for leases of equipment in the ordinary course of business,
purchase money Debt incurred in the ordinary course of business and additional
Debt not otherwise permitted hereunder not to exceed an aggregate combined
amount at any time outstanding of $250,000; and

(d) Debt owed by the Borrower to a Subsidiary or owed by any Subsidiary to
another Subsidiary or the Borrower.

Section 8.2. Limitation on Liens. The Borrower will not incur, create, assume,
or permit to exist, and will not permit any Subsidiary to incur, create, assume,
or permit to exist, any Lien upon any of its Property, assets, or revenues,
whether now owned or hereafter acquired, except (collectively referred to as
“Permitted Liens”):

(a) Liens disclosed on Schedule 8.2 hereto;

(b) Liens in favor of the Lender;

(c) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or any Subsidiary to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;

(d) Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established;

 

-38-



--------------------------------------------------------------------------------

(e) Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;

(f) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business; and

(g) Purchase money Liens on specific Property to secure Debt used to acquire
such Property to the extent permitted in Section 8.1(c).

Section 8.3. Mergers, Etc. Without prior written consent of the Lender, Borrower
will not, and will not permit any Subsidiary to, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person, or any shares or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate except that Borrower may merge
with any of its Subsidiaries so long as the Borrower is the survivor of such
merger, and Subsidiaries may be merged with and into each other.

Section 8.4. Restricted Payments. The Borrower will not declare or pay any
dividends or make any other payment or distribution (in cash, Property, or
obligations) on account of its equity interests, or redeem, purchase, retire, or
otherwise acquire any of its equity interests, or permit any of its Subsidiaries
to purchase or otherwise acquire any equity interest of the Borrower or another
Subsidiary, or set apart any money for a sinking or other analogous fund for any
dividend or other distribution on its equity interests or for any redemption,
purchase, retirement, or other acquisition of any of its equity interests.

Section 8.5. Loans and Investments. The Borrower will not make, and will not
permit any Subsidiary to make, any advance, loan, extension of credit, or
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:

(a) Readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition;

(b) Fully insured certificates of deposit with maturities of one year or less
from the date of acquisition issued by (i) the Lender or (ii) any commercial
bank operating in the United States of America having capital and surplus in
excess of $50,000,000;

(c) Commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest rating categories of Standard and Poor’s
Corporation, or Moody’s Investors Service;

(d) Investments in Subsidiaries in effect as of the Closing Date;

 

-39-



--------------------------------------------------------------------------------

(e) Money market accounts substantially all of the assets of which are invested
in investments of the type described in clauses (a) through (c) above; and

(f) Extensions of trade credit in the ordinary course of business consistent
with historical practice.

Section 8.6. Limitation on Issuance of Equity. The Borrower will not permit any
of its Subsidiaries to, at any time issue, sell, assign, or otherwise dispose of
(a) any of its equity interests, (b) any securities exchangeable for or
convertible into or carrying any rights to acquire any of its equity interests,
or (c) any option, warrant, or other right to acquire any of its equity
interests.

Section 8.7. Transactions With Affiliates. The Borrower will not enter into, and
will not permit any Subsidiary to enter into, any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate of the Borrower or such Subsidiary, except
(a) transactions among Obligated Parties, and (b) in the ordinary course of and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate of the Borrower or such Subsidiary.

Section 8.8. Disposition of Assets. The Borrower will not sell, lease, assign,
transfer, or otherwise dispose of any of its assets, or permit any Subsidiary to
do so with any of its assets, except (a) dispositions of inventory in the
ordinary course of business or (b) dispositions, for fair value, of damaged,
worn-out and obsolete equipment not necessary or useful to the conduct of
business.

Section 8.9. Sale and Leaseback. The Borrower will not enter into, and will not
permit any Subsidiary to enter into, any arrangement with any Person pursuant to
which it leases from such Person real or personal Property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.

Section 8.10. Nature of Business. The Borrower will not, and will not permit any
Subsidiary to, engage in any business other than the businesses in which they
are engaged as of the Closing Date.

Section 8.11. Environmental Protection. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) use (or permit any tenant to use) any of
their respective Property or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of their respective Property or assets in any manner that is
likely to violate any Environmental Law or create any Environmental Liabilities
for which the Borrower or any of its Subsidiaries would be responsible.

Section 8.12. Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
the Lender, or (b) in tax reporting treatment, except as required by law and
disclosed to the Lender.

 

-40-



--------------------------------------------------------------------------------

Section 8.13. Additional Subsidiaries. The Borrower will not, and will not
permit any Subsidiary to, form or acquire any Subsidiary not listed on
Schedule 6.14 unless the Borrower (a) provides an executed supplement to the
Security Agreement for such new Subsidiary in form and substance satisfactory to
the Lender, and (b) pledges, or causes to be pledged, to the Lender one hundred
percent (100%) of the stock (or other equity interest) of such Subsidiary and
provide an executed stock power for the same, in form and substance satisfactory
to the Lender as additional collateral for the Obligations. Landfill Diversions,
Inc., a Subsidiary of the Borrower, shall not be required to become a Guarantor,
nor shall it be required to pledge any of its assets as collateral for the
Obligations.

ARTICLE IX

Financial Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Revolving Credit Commitment
hereunder, the Borrower will, at all times, observe and perform the following
financial covenants, unless the Lender shall otherwise consent in writing.

Section 9.1. Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio, tested at the end of each fiscal quarter, to be
less than 1.25 to 1.00.

Section 9.2. Total Funded Debt to EBITDA Ratio. The Borrower shall not permit
the Total Funded Debt to EBITDA Ratio to be more than 3.0 to 1:00, tested at the
end of each fiscal quarter when the Revolving Credit Commitment less the
aggregate of all Revolving Credit Advances then outstanding is less than fifty
percent (50%) of the permitted availability under the Borrowing Base.

Section 9.3. Tangible Net Worth. The Borrower shall not permit its Tangible Net
Worth to be less than $2,250,000 as of the end of any fiscal quarter.

ARTICLE X

Default

Section 10.1. Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) The Borrower shall fail to pay the Obligations or any part thereof shall not
be paid when due or declared due.

(b) Any representation or warranty made or deemed made by the Borrower, any
Subsidiary, or any Obligated Party (or any of their respective officers) in any
Loan Document or in any certificate, report, notice, or financial statement
furnished at any time in connection with this Agreement shall be false,
misleading, or erroneous in any material respect when made or deemed to have
been made.

 

-41-



--------------------------------------------------------------------------------

(c) The Borrower, any Subsidiary, or any Obligated Party shall fail to perform,
observe, or comply with any covenant, agreement, or term contained in
Sections 2.3, 7.1, 7.5, 7.6 and 7.12 and Articles VIII and IX.

(d) The Borrower, any Subsidiary, or any Obligated Party shall fail to perform,
observe, or comply with any covenant, agreement, or term contained in any Loan
Document (other than those specified in clauses (a), (b) and (c) of this
Section), and, if such failure can be cured, such failure shall continue uncured
for a period of 30 days after the earlier of (i) the Borrower, any Subsidiary,
or any Obligated Party obtains knowledge thereof, or (ii) written notice thereof
having been given to the Borrower, any Subsidiary, or any Obligated Party.

(e) The Borrower, any Subsidiary, or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.

(f) The Borrower, any Subsidiary, or any Obligated Party shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations), or
the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.

(g) This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower, any Subsidiary, any
Obligated Party or any of their respective shareholders, or the Borrower, any
Subsidiary, or any Obligated Party shall deny that it has any further liability
or obligation under any of the Loan Documents, or any Lien or security interest
created by the Loan Documents shall for any reason cease to be a valid, first
priority perfected security interest in or Lien upon any of the Collateral
purported to be covered thereby.

(h) Any of the following events shall occur or exist with respect to the
Borrower or any ERISA Affiliate: (i) any Prohibited Transaction involving any
Plan; (ii) any Reportable Event with respect to any Plan; (iii) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any

 

-42-



--------------------------------------------------------------------------------

event or circumstance that might constitute grounds entitling the PBGC to
institute proceedings under Section 4042 of ERISA for the termination of, or for
the appointment of a trustee to administer, any Plan, or the institution by the
PBGC of any such proceedings; or (v) complete or partial withdrawal under
Section 4201 or 4204 of ERISA from a Multiemployer Plan or the reorganization,
insolvency, or termination of any Multiemployer Plan; and in each case above,
such event or condition, together with all other events or conditions, if any,
have subjected or could in the reasonable opinion of the Lender subject the
Borrower to any tax, penalty, or other liability to a Plan, a Multiemployer
Plan, the PBGC, or otherwise (or any combination thereof) which in the aggregate
exceed or could reasonably be expected to exceed $50,000.

(i) The Borrower, any Subsidiary, or any Obligated Party, or any of their
Property, revenues, or assets, shall become subject to an order of forfeiture,
seizure, or divestiture (whether under RICO or otherwise) and the same shall not
have been discharged within 30 days from the date of entry thereof.

(j) An involuntary proceeding shall be commenced against the Borrower, any
Subsidiary, or any Obligated Party seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 60 days.

(k) The Borrower, any Subsidiary or any Obligated Party shall fail to discharge
within a period of 60 days after the commencement thereof any attachment,
sequestration, or similar proceeding or proceedings involving an aggregate
amount in excess of $50,000 against any of its assets or Property.

(l) A final judgment or judgments for the payment of money in excess of $50,000
in the aggregate and not covered by insurance shall be rendered by a court or
courts against the Borrower, any Subsidiary, or any Obligated Party and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and the Borrower or the relevant Subsidiary or Obligated Party
shall not, within said period of 60 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal.

(m) A Change of Control shall have occurred.

Section 10.2. Remedies Upon Default. If any Event of Default shall occur and be
continuing, the Lender may without notice terminate the Revolving Credit
Commitment and declare the Obligations or any part thereof to be immediately due
and payable, and the same shall thereupon become immediately due and payable,
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that upon the occurrence of an Event of Default
under

 

-43-



--------------------------------------------------------------------------------

Section 10.1(e) or Section 10.1(j), the Revolving Credit Commitment shall
automatically terminate, and the Obligations shall become immediately due and
payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Borrower. If any Event of Default shall occur and be continuing,
the Lender may exercise all rights and remedies available to it in law or in
equity, under the Loan Documents, or otherwise.

Section 10.3. Performance by the Lender. If the Borrower shall fail to perform
any covenant or agreement contained in any of the Loan Documents, the Lender may
perform or attempt to perform such covenant or agreement on behalf of the
Borrower. In such event, the Borrower shall, at the request of the Lender,
promptly pay any amount expended by the Lender in connection with such
performance or attempted performance to the Lender, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Lender shall not have any liability
or responsibility for the performance of any obligation of the Borrower under
this Agreement or any other Loan Document.

ARTICLE XI

Miscellaneous

Section 11.1. Expenses. The Borrower hereby agrees to pay on demand: (a) all
costs and expenses of the Lender in connection with the preparation,
negotiation, execution, and delivery of this Agreement and the other Loan
Documents and any and all amendments, modifications, renewals, extensions, and
supplements thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for the
Lender, (b) all costs and expenses of the Lender in connection with any Default
and the enforcement of this Agreement or any other Loan Document, including,
without limitation, the fees and expenses of legal counsel, advisors,
consultants, and auditors for the Lender, (c) all transfer, stamp, documentary,
or other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents,
(d) all costs, expenses, assessments, and other charges incurred in connection
with any filing, registration, recording, or perfection of any security interest
or Lien contemplated by this Agreement or any other Loan Document, and (e) all
other costs and expenses incurred by the Lender in connection with this
Agreement or any other Loan Document, any litigation, dispute, suit, proceeding
or action; the enforcement of its rights and remedies, protection of its
interests in bankruptcy, insolvency or other legal proceedings, including,
without limitation, all costs, expenses, and other charges incurred in
connection with evaluating, observing, collecting, examining, auditing,
appraising, selling, liquidating, or otherwise disposing of the Collateral or
other assets of the Borrower.

Section 11.2. INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS,

 

-44-



--------------------------------------------------------------------------------

DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR
INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS,
(B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH
BY THE BORROWER OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT
CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED
RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON,
ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY, OR (E) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS
SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM
THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON; PROVIDED, HOWEVER,
NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL

Section 11.3. Limitation of Liability. Neither the Lender nor any Affiliate,
officer, director, employee, attorney, or agent of the Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Lender or any of the Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

Section 11.4. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Lender shall have the right
to act exclusively in the interest of the Lender and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrower, its Subsidiaries, any of their
shareholders or any other Person.

Section 11.5. Lender Not Fiduciary. The relationship between the Borrower and
the Lender is solely that of debtor and creditor, and the Lender has no
fiduciary or other special relationship with the Borrower, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower and the Lender to be other than that of debtor
and creditor.

 

-45-



--------------------------------------------------------------------------------

Section 11.6. Equitable Relief. The Borrower recognizes that in the event the
Borrower fails to pay, perform, observe, or discharge any or all of the
Obligations, any remedy at law may prove to be inadequate relief to the Lender.
The Borrower therefore agrees that the Lender, if the Lender so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

Section 11.7. No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

Section 11.8. Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the Lender and the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lender.

Section 11.9. Survival. All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by the Lender or any closing shall affect the representations and
warranties or the right of the Lender to rely upon them. Without prejudice to
the survival of any other obligation of the Borrower hereunder, the obligations
of the Borrower under Sections 11.1, 11.2 and 11.3 shall survive repayment of
the Obligations and termination of the Revolving Credit Commitment.

Section 11.10. ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, THE NOTES, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement and the other Loan Documents to which the Borrower
is a party may be amended or waived only by an instrument in writing signed by
the parties hereto.

Section 11.11. Notices. All notices and other communications provided for in
this Agreement and the other Loan Documents to which the Borrower or any
Subsidiary is a party shall be given or made by telex, telegraph, telecopy,
cable, or in writing and telexed, telecopied,

 

-46-



--------------------------------------------------------------------------------

telegraphed, cabled, mailed by certified mail return receipt requested, or
delivered to the intended recipient at the “Address for Notices” specified below
its name on the signature pages hereof; or, as to any party, at such other
address as shall be designated by such party in a notice to the other party
given in accordance with this Section. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by telex or telecopy, subject to telephone confirmation of receipt,
or delivered to the telegraph or cable office, subject to telephone confirmation
of receipt, or when personally delivered or, in the case of a mailed notice,
when duly deposited in the mails, in each case given or addressed as aforesaid;
provided, however, notices to the Lender pursuant to Article II shall not be
effective until received by the Lender.

Section 11.12. Governing Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall he performable for all
purposes in Dallas County, Texas. Any action or proceeding against the Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Dallas County, Texas. The Borrower hereby irrevocably
(a) submits to the nonexclusive jurisdiction of such courts, and (b) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in any such court or that any such court is an inconvenient
forum. The Borrower agrees that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
or determined in accordance with the provisions of Section 11.11. Nothing herein
or in any of the other Loan Documents shall affect the right of the Lender to
serve process in any other manner permitted by law or shall limit the right of
the Lender to bring any action or proceeding against the Borrower or with
respect to any of its Property in courts in other jurisdictions. Any action or
proceeding by the Borrower against the Lender shall be brought only in a court
located in Dallas County, Texas.

Section 11.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original (including facsimile
copies), but all of which together shall constitute one and the same instrument.

Section 11.14. Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 11.15. Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 11.16. Participations; Etc. The Lender shall have the right at any time
and from time to time to grant participations in, and sell and transfer, the
Obligations and the Loan Documents. Each actual or proposed participant or
assignee, as the case may be, shall be entitled, subject to the provisions of
Section 11.21 hereof, to receive all information received by the Lender
regarding the Borrower, its Subsidiaries, and any other Obligated Party
including, without limitation, information required to be disclosed to a
participant or assignee pursuant to Banking Circular 181 (Rev., August 2, 1984),
issued by the Comptroller of the Currency (whether the actual or proposed
participant or assignee is subject to the circular or not).

 

-47-



--------------------------------------------------------------------------------

Section 11.17. Construction. The Borrower and the Lender acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel.

Section 11.18. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

Section 11.19. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED
UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

Section 11.20. Maximum Interest Rate. No provision of this Agreement or any
other Loan Document shall require the payment or the collection of interest in
excess of the Maximum Lawful Rate. If any excess of interest in such respect is
hereby provided for, or shall be adjudicated to be so provided, in any Loan
Document or otherwise in connection with this loan transaction, the provisions
of this Section shall govern and prevail and neither the Borrower nor the
sureties, guarantors, successors, or assigns of the Borrower shall be obligated
to pay the excess amount of such interest or any other excess sum paid for the
use, forbearance, or detention of sums loaned pursuant hereto. In the event the
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the Maximum Lawful Rate shall be applied as a
payment and reduction of the principal of the indebtedness evidenced by the
Notes, as determined by the Lender; and, if the principal of the Notes have been
paid in full, any remaining excess shall forthwith be paid to the Borrower. In
determining whether or not the interest paid or payable exceeds the Maximum
Lawful Rate, the Borrower and the Lender shall, to the extent permitted by
applicable law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by the Notes so that interest for the entire
term does not exceed the Maximum Lawful Rate.

Section 11.21. Confidentiality. The Lender agrees to keep confidential all
non-public information provided to it by or on behalf of the Borrower or any of
the Subsidiaries pursuant to this Agreement or any other Loan Document; provided
that nothing herein shall prevent any Lender from disclosing any such
information (i) to any assignee or participant or prospective

 

-48-



--------------------------------------------------------------------------------

transferee, if such transferee has agreed in writing to be bound by this
Section 11.21, (ii) to its employees, directors, agents, attorneys, accountants
and other professional advisors, (iii) as may be required or appropriate in any
report, statement or testimony submitted to any Governmental Authority having or
claiming jurisdiction over the Lender (including the Board and the Federal
Deposit Insurance Corporation or any similar organization, whether in the United
States or elsewhere, and their respective successors), (iv) as may be required
or appropriate in response to any summons or subpoena or in connection with any
litigation, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any requirement of law,
(vi) which has been publicly disclosed other than in breach of this Agreement,
or (vii) in connection with the exercise of any remedy hereunder. Subject to the
proviso set forth in the immediately preceding sentence, the Lender agrees that
such non-public information shall be used and disclosed only in connection with
the Lender’s administration of the Advances under this Agreement and will not be
furnished or otherwise made available to other departments or operations of the
Lender, including without limitation those departments and operations with
responsibilities (including contracting) for security and related services of
the type provided by the Borrower and its Subsidiaries.

Section 11.22. USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower and its Subsidiaries pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318.

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower and its Subsidiaries: When the Borrower or any Subsidiary opens an
account, if the Borrower or such Subsidiary is an individual, the Lender will
ask for the Borrower’s or such Subsidiary’s name, taxpayer identification
number, residential address, date of birth, and other information that will
allow the Lender to identify the Borrower or such Subsidiary, and if the
Borrower or such Subsidiary is not an individual, the Lender will ask for the
Borrower’s or such Subsidiary’s name, taxpayer identification number, business
address and other information that will allow the Lender to identify such
Borrower or such Subsidiary. The Lender may also ask, if the Borrower or such
Subsidiary is an individual, to see the Borrower’s or such Subsidiary’s driver’s
license or other identifying documents, and if the Borrower or such Subsidiary
is not an individual, to see the Borrower’s or such Subsidiary’s legal
organizational documents or other identifying documents.

[Remainder of Page Intentionally Left Blank. Signature Pages to Follow.]

 

-49-



--------------------------------------------------------------------------------

LENDER: REGIONS BANK By:  

/s/ Cyndi Giles

  Cyndi Giles   Vice President

 

Address for Notices:   1111 West Mockingbird Lane Suite 830   Dallas, Texas
75247 Fax No.:   (214) 678-3956 Telephone No.:   (214) 678-3936 Attention:  
Cyndi Giles

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER: QUEST RECYCLING SERVICES, LLC By:  

/s/ Brian Dick

  Brian Dick   Title:  

CEO

 

Address for Notices:   6175 Main Street, Suite 420   Frisco, Texas 75034 Fax
No.:   (972) 464-0015 Telephone No.:   (972) 464-0004, ext. 1208 Attention:  
John Ayvas

Signature Page to LC Request



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AGREEMENT AND LIMITED WAIVER

THIS FIRST AMENDMENT TO LOAN AGREEMENT AND LIMITED WAIVER (herein called this
“Amendment”) is made as of January    , 2012 by and between QUEST RECYCLING
SERVICES, LLC, a Delaware limited liability company (“Borrower”), and REGIONS
BANK (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of December 15, 2010, (the “Loan Agreement”), for the purposes and
consideration therein expressed; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

1.1 Terms Defined in the Loan Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Loan
Agreement shall have the same meanings whenever used in this Amendment.

ARTICLE II.

Amendment to Loan Agreement

2.1 Amendment to Section 7.1(g). Section 7.1(g) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Borrowing Base Report. For each calendar month, as soon as available, and in
any event no later than the last day of each calendar month, a duly completed
Borrowing Base Report, in a form acceptable to the Lender, certified by the
chief financial officer or comparable officer of the Borrower;”

2.2 Amendment to Section 7.6. Section 7.6 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Inspection Rights. At any reasonable time and from time to time, upon
reasonable notice, the Borrower will permit, and will cause each Subsidiary to
permit, representatives of the Lender to examine the Collateral and conduct
Collateral audits, to examine, copy, and make extracts from its books and
records, to visit and inspect its Property, and to discuss its business,
operations, and



--------------------------------------------------------------------------------

financial condition with its officers, employees, and independent certified
public accountants. In addition, at the request of the Lender, the Borrower will
permit the Lender to conduct a field examination of the Borrower’s assets at the
Borrower’s expense.”

ARTICLE III.

Limited Waivers

3.1 Waiver of Fixed Charge Coverage Ratio. The Lender hereby waives any Event of
Default caused by failure to comply with the provisions of Section 9.1 of the
Loan Agreement for the fiscal quarter ending September 30, 2011. The waiver set
forth in this Section 3.1 is limited to the extent set forth herein and shall in
no way serve to waive any other terms, covenants or provisions of the Loan
Agreement or any other Loan Document, or any obligations of the Borrower, other
than as expressly set forth above.

ARTICLE IV.

Conditions Precedent

4.1 Effective Date. This Amendment shall become effective as of the date first
above written when and only when Lender shall have received, at Lender’s office,
(i) a duly executed counterpart of this Amendment, and (ii) all costs and
expenses incident to the preparation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, reasonable fees
and expenses of Winstead PC, legal counsel to Lender (which fees and expenses,
as to legal counsel of Lender, shall be paid directly to Winstead PC immediately
upon presentation of a bill for legal services rendered).

ARTICLE V.

Miscellaneous

5.1 Acknowledgment. As modified herein, the terms and provisions of the Loan
Agreement are ratified and confirmed and shall remain in full force and effect,
enforceable in accordance with their terms. Borrower hereby acknowledges, agrees
and represents that (i) contemporaneously with the effectiveness of this
Amendment, the representations and warranties of Borrower contained in the Loan
Agreement are true and correct representations and warranties, and (ii) Borrower
has no set-offs, counterclaims, defenses or other causes of action against
Lender arising out of the Loan Agreement, this Amendment or otherwise, and to
the extent any such set-offs, counterclaims, defenses or other causes of action
may exist, whether known or unknown, such items are hereby waived by Borrower.

5.2 CHOICE OF LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS. BORROWER HEREBY AGREES THAT THE OBLIGATIONS CONTAINED HEREIN ARE
PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL PARTIES HERETO AGREE THAT (I) ANY
ACTION ARISING OUT OF THIS TRANSACTION SHALL BE FILED IN DALLAS

 

2



--------------------------------------------------------------------------------

COUNTY, TEXAS, (II) VENUE FOR ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED IN
THIS AMENDMENT SHALL BE IN DALLAS COUNTY, (III) PERSONAL JURISDICTION SHALL BE
IN DALLAS COUNTY, TEXAS, (IV) ANY ACTION OR PROCEEDING UNDER THIS AMENDMENT
SHALL BE COMMENCED AGAINST BORROWER IN DALLAS COUNTY. (V) SUCH ACTION SHALL BE
INSTITUTED IN THE COURTS OF THE STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS
OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS
LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF LENDER AND (VI) BORROWER
HEREBY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
AND ADDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO BE SUED ELSEWHERE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF BANK TO ACCOMPLISH SERVICE OF PROCESS IN ANY
MANNER PERMITTED BY LAW.

5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE PARTIES
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT, THE
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS.

5.4 Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

5.5 Binding Agreement. This Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of any interest in and to Borrower except as expressly authorized in
the Loan Documents, or (ii) confer any right, title, benefit, cause of action or
remedy upon any person or entity not a party hereto, which such party would not
or did not otherwise possess.

 

3



--------------------------------------------------------------------------------

5.6 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

5.7 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.

5.8 Counterparts; Fax. This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment. This
Amendment may be duly executed by facsimile or other electronic transmissions.

5.9 No Reliance. In executing this Amendment, Borrower warrants and represents
that Borrower is not relying on any statement or representation other than those
in this Agreement and is relying upon its own judgment and advice of its
attorneys.

THIS AMENDMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS COLLECTIVELY REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
above written.

 

QUEST RECYCLING SERVICES, LLC,
a Delaware limited liability company By:  

/s/ John Ayvas

  Name:  

John Ayvas

  Title:  

Executive Vice President

REGIONS BANK By:  

 

  Name:  

 

  Title:  

 

Signature Page to First Amendment to Loan Agreement and Limited Waiver



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT AND AGREEMENT

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this First Amendment to Loan Agreement, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by the
undersigned in connection with the Loan Agreement, or under any Loan Documents,
agreements, documents or instruments executed by the undersigned to create
liens, security interests or charges to secure any of the Obligations (as
defined in the Loan Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Lender that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) he is in
full compliance with all covenants and agreements contained in each Loan
Document to which he is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantor hereby releases Lender from any liability
for actions or omissions in connection with the Loan Documents prior to the date
of this Amendment. This Guarantor’s Consent and Agreement shall be binding upon
the undersigned and his respective successors and assigns and shall inure to the
benefit of Lender and its respective successors and assigns.

[Signature appears on the following page.]



--------------------------------------------------------------------------------

GUARANTOR:

/s/ Brian Dick

Brian Dick, an individual

Signature Page to Guarantor’s Consent and Agreement

(First Amendment)



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AGREEMENT AND LIMITED WAIVER

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND LIMITED WAIVER (herein called this
“Second Amendment”) is made as of June     , 2013 by and between QUEST RESOURCE
MANAGEMENT GROUP, LLC, a Delaware limited liability company (formerly known as
QUEST RECYCLING SERVICES, LLC) (“Borrower”), and REGIONS BANK (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of December 15, 2010, as amended by that certain First Amendment to Loan
Agreement and Limited Waiver dated as of January __, 2012 (said Loan Agreement,
as so amended, and as further amended, restated, or otherwise modified from time
to time, the “Loan Agreement”), for the purposes and consideration therein
expressed; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

1.1 Terms Defined in the Loan Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Loan
Agreement shall have the same meanings whenever used in this Second Amendment.

ARTICLE II.

Amendment to Loan Agreement

2.1 Amendment to Section 1.1. Section 1.1 of the Loan Agreement is hereby
amended to add the following definition in alphabetical order to read in its
entirety as follows:

“Pre-Distribution Fixed Charge Coverage Ratio” means, for the Borrower on a
consolidated basis, and on any date of determination, the ratio of (a) the sum
of (i) EBITDA minus (ii) Capital Expenditures minus (iii) distributions made for
cash taxes to (b) the sum of (i) all scheduled principal payments with respect
to all Debt plus (ii) Interest Expense, in all cases for the 12 months then
ending.

2.2 Amendment to Section 7.1(c). Section 7.1(c) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

Accounts Receivable Aging. As soon as available, and in any



--------------------------------------------------------------------------------

event no later than the last day of each calendar month, an account receivable
aging (as of the last day of the prior month), classifying each corporate Loan
Party’s accounts receivable in categories of 0-30, 31-60, 61-90 and over 90 days
from date of invoice, reconciled to the general ledger account, and in such form
and detail as the Lender shall require;

2.3 Amendment to Section 7.1(d). Section 7.1(d) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

Accounts Payable Report. As soon as available, and in any event no later than
the last day of each calendar month, an account payable aging (as of the last
day of the prior month), classifying each corporate Loan Party’s accounts
payable in categories of 0-30, 31-60, 61-90 and over 90 days from date of
invoice, reconciled to the general ledger account, and in such form and detail
as the Lender shall require;

2.4 Amendment to Section 9.1. Section 9.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio, tested at the end of each fiscal quarter, to be less than 1.10
to 1.00.

2.5 Amendment to Article IX. Article IX of the Loan Agreement is hereby amended
to add a new Section 9.4 to read in its entirety as follows:

Pre-Distribution Fixed Charge Coverage Ratio. The Borrower shall not permit the
Pre-Distribution Fixed Charge Coverage Ratio, tested at the end of each fiscal
quarter, to be less than 1.50 to 1.00.

ARTICLE III.

Limited Waivers

3.1 Waiver of Fixed Charge Coverage Ratio. The Lender hereby waives any Event of
Default caused by failure to comply with the provisions of Section 9.1 of the
Loan Agreement for the fiscal quarters ending December 31, 2011, March 31,
2012, June 30, 2012 and September 30, 2012. The waiver set forth in this
Section 3.1 is limited to the extent set forth herein and shall in no way serve
to waive any other terms, covenants or provisions of the Loan Agreement or any
other Loan Document, or any obligations of the Borrower, other than as expressly
set forth above.

3.2 Waiver of Tangible Net Worth Covenant. The Lender hereby waives any Event of
Default caused by failure to comply with the provisions of Section 9.3 of the
Loan Agreement for the fiscal quarter ending June 30, 2012. The waiver set forth
in this Section 3.2 is limited to the extent set forth herein and shall in no
way serve to waive any other terms, covenants or provisions of the Loan
Agreement or any other Loan Document, or any obligations of the Borrower, other
than as expressly set forth above.

 

2



--------------------------------------------------------------------------------

3.3 Waiver of Deadline for Audited Annual Report. The Lender hereby waives any
Event of Default caused by the failure to comply with the provisions of
Section 7.1(a) of the Loan Agreement for the fiscal year ending December 31,
2011. The waiver set forth in this Section 3.3 is limited to the extent set
forth herein and shall in no way serve to waive any other terms, covenants or
provisions of the Loan Agreement or any other Loan Document, or any• obligations
of the Borrower, other than as expressly set forth above.

ARTICLE IV.

Conditions Precedent

4.1 Effective Date. This Second Amendment shall become effective as of the date
first above written when and only when Lender shall have received, at Lender’s
office, (i) a duly executed counterpart of this Second Amendment, and (ii) all
costs and expenses incident to the preparation hereof and the consummation of
the transaction contemplated hereby, including, but not limited to, reasonable
fees and expenses of Winstead PC, legal counsel to Lender (which fees and
expenses, as to legal counsel of Lender, shall be paid directly to Winstead PC
immediately upon presentation of a bill for legal services rendered).

ARTICLE V.

Miscellaneous

5.1 Acknowledgment. As modified herein, the terms and provisions of the Loan
Agreement are ratified and confirmed and shall remain in full force and effect,
enforceable in accordance with their terms. Borrower hereby acknowledges, agrees
and represents that (i) contemporaneously with the effectiveness of this Second
Amendment, the representations and warranties of Borrower contained in the Loan
Agreement are true and correct representations and warranties, and (ii) Borrower
has no set-offs, counterclaims, defenses or other causes of action against
Lender arising out of the Loan Agreement, this Second Amendment or otherwise,
and to the extent any such set-offs, counterclaims, defenses or other causes of
action may exist, whether known or unknown, such items are hereby waived by
Borrower. This Second Amendment is a “Loan Document” as referred to in the Loan
Agreement.

5.2 CHOICE OF LAW; VENUE. THIS SECOND AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS. BORROWER HEREBY AGREES THAT THE OBLIGATIONS CONTAINED HEREIN
ARE PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL PARTIES HERETO AGREE THAT (I) ANY
ACTION ARISING OUT OF THIS TRANSACTION SHALL BE FILED IN DALLAS COUNTY, TEXAS,
(II) VENUE FOR ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED IN THIS SECOND
AMENDMENT SHALL BE IN DALLAS COUNTY, (III) PERSONAL JURISDICTION SHALL BE IN
DALLAS COUNTY, TEXAS, (IV) ANY ACTION OR PROCEEDING UNDER THIS SECOND AMENDMENT
SHALL BE COMMENCED AGAINST BORROWER IN DALLAS

 

3



--------------------------------------------------------------------------------

COUNTY, (V) SUCH ACTION SHALL BE INSTITUTED IN THE COURTS OF THE STATE OF TEXAS
LOCATED IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF
LENDER AND (VI) BORROWER HEREBY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING AND ADDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO BE
SUED ELSEWHERE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF BANK TO ACCOMPLISH
SERVICE OF PROCESS IN ANY MANNER PERMITTED BYLAW.

5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAlVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
SECOND AMENDMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SECOND
AMENDMENT, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF
OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS.

5.4 Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

5.5 Binding Agreement. This Second Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of any interest in and to Borrower except as expressly authorized in
the Loan Documents, or (ii) confer any right, title, benefit, cause of action or
remedy upon any person or entity not a party hereto, which such party would not
or did not otherwise possess.

5.6 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

5.7 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender

 

4



--------------------------------------------------------------------------------

shall be construed to mean the masculine, feminine or neuter, as appropriate;
and specific enumeration shall not exclude the general but shall be construed as
cumulative of the general recitation.

5.8 Counterparts; Fax. This Second Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Second Amendment may be duly executed by facsimile or other
electronic transmissions.

5.9 No Reliance. In executing this Second Amendment, Borrower warrants and
represents that Borrower is not relying on any statement or representation other
than those in this Agreement and is relying upon its own judgment and advice of
its attorneys.

THIS SECOND AMENDMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS COLLECTIVELY
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment is executed effective as of the date
first above written.

 

QUEST RESOURCE MANAGEMENT GROUP, LLC,

a Delaware limited liability company

By:  

/s/ Laurie Latham

  Name:  

Laurie Latham

  Title:  

CFO

REGIONS BANK By:  

 

  Name:  

 

  Title:  

 

Signature Page to Second Amendment to Loan Agreement and Limited Waiver



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT AND AGREEMENT

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Second Amendment to Loan Agreement, the undersigned hereby
consents to this Second Amendment and agrees that this Second Amendment shall in
no way release, diminish, impair, reduce or otherwise adversely affect the
obligations and liabilities of the undersigned under the Guaranty executed by
the undersigned in connection with the Loan Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Loan Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Lender that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this Second
Amendment as though made on the date of this Second Amendment (except to the
extent that such representations and warranties speak to a specific date),
(b) he is in full compliance with all covenants and agreements contained in each
Loan Document to which he is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantor hereby releases Lender from any liability
for actions or omissions in connection with the Loan Documents prior to the date
of this Second Amendment. This Guarantor’s Consent and Agreement shall be
binding upon the undersigned and his respective successors and assigns and shall
inure to the benefit of Lender and its respective successors and assigns.

[Signature appears on the following page.]



--------------------------------------------------------------------------------

GUARANTOR

/s/ Brian Dick

Brian Dick, an individual

Signature Page to Guarantor’s Consent and Agreement

(Second Amendment to Loan Agreement and Limited Waiver)



--------------------------------------------------------------------------------

[LETTERHEAD OF QUEST RESOURCE MANAGEMENT GROUP]

Via Certified Mail #70123050000054430440

Jennifer D. Knapek, Shareholder

Winstead PC

500 Winstead Building

2728 N. Harwood Street

Dallas, Texas 75201

 

RE: Second Amendment to Loan Agreement and Limited Waiver between Quest Resource
Management Group, LLC and Regions Bank

Ms. Knapek,

Enclosed please find three original copies of the Second Amendment to Loan
Agreement and Limited Waiver between Quest Resource Management Group, LLC and
Regions Bank.

Please have the agreements countersigned and return one to my attention at the
address below.

Thank you,

Ashley Dailey, Contracts

Quest Resource Management Group, LLC



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LOAN AGREEMENT AND LIMITED WAIVER

THIS THIRD AMENDMENT TO LOAN AGREEMENT AND LIMITED WAIVER (herein called this
“Third Amendment”) is made as of December 9 , 2013 by and between QUEST RESOURCE
MANAGEMENT GROUP, LLC, a Delaware limited liability company (formerly known as
QUEST RECYCLING SERVICES, LLC) (“Borrower”), and REGIONS BANK (“Lender”).

WI T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of December 15, 2010, as amended by that certain First Amendment to Loan
Agreement and Limited Waiver dated as of January 25, 2012 and by that certain
Second Amendment to Loan Agreement and Limited Waiver dated as of June 28, 2013
(said Loan Agreement, as so amended, and as further amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), for the purposes
and consideration therein expressed; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

1.1 Terms Defined in the Loan Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Loan
Agreement shall have the same meanings whenever used in this Third Amendment.

ARTICLE II.

Amendment to Loan Agreement

2.1 Amendment to Section 1.1. The definition of “Revolving Credit Maturity Date”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

“Revolving Credit Maturity Date” means February 13, 2014, or such earlier date
on which the Revolving Credit Commitment terminates and such amounts thereunder
become due and payable as provided in this Agreement.



--------------------------------------------------------------------------------

ARTICLE III.

Limited Waivers

3.1 Waiver of Tangible Net Worth Covenant. The Lender hereby waives any Event of
Default caused by failure to comply with the provisions of Section 9.3 of the
Loan Agreement for the fiscal quarter ending September 30, 2013. The waiver set
forth in this Section 3.1 is limited to the extent set forth herein and shall in
no way serve to waive any other terms, covenants or provisions of the Loan
Agreement or any other Loan Document, or any obligations of the Borrower, other
than as expressly set forth above.

ARTICLE IV.

Conditions Precedent

4.1 Effective Date. This Third Amendment shall become effective as of the date
first above written when and only when Lender shall have received, at Lender’s
office, (i) a duly executed counterpart of this Third Amendment, and (ii) all
costs and expenses incident to the preparation hereof and the consummation of
the transaction contemplated hereby, including, but not limited to, reasonable
fees and expenses of Winstead PC, legal counsel to Lender (which fees and
expenses, as to legal counsel of Lender, shall be paid directly to Winstead PC
immediately upon presentation of a bill for legal services rendered).

ARTICLE V.

Miscellaneous

5.1 Acknowledgment. As modified herein, the terms and provisions of the Loan
Agreement arc ratified and confirmed and shall remain in full force and effect,
enforceable in accordance with their terms. Borrower hereby acknowledges, agrees
and represents that (i) contemporaneously with the effectiveness of this Third
Amendment, the representations and warranties of Borrower contained in the Loan
Agreement are true and correct representations and warranties, and (ii) Borrower
has no set-offs, counterclaims, defenses or other causes of action against
Lender arising out of the Loan Agreement, this Third Amendment or otherwise, and
to the extent any such set-offs, counterclaims, defenses or other causes of
action may exist, whether known or unknown, such items are hereby waived by
Borrower. This Third Amendment is a “Loan Document” as referred to in the Loan
Agreement.

5.2 CHOICE OF LAW; VENUE. THIS THIRD AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS. BORROWER HEREBY AGREES THAT THE OBLIGATIONS CONTAINED HEREIN
ARE PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL PARTIES HERETO AGREE THAT (I) ANY
ACTION ARISING OUT OF THIS TRANSACTION SHALL BE FILED IN DALLAS COUNTY, TEXAS,
(II) VENUE FOR ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED IN THIS THIRD
AMENDMENT SHALL BE IN DALLAS COUNTY, (III) PERSONAL JURISDICTION SHALL BE IN
DALLAS COUNTY, TEXAS, (IV) ANY ACTION OR PROCEEDING UNDER THIS THIRD AMENDMENT

 

2



--------------------------------------------------------------------------------

SHALL BE COMMENCED AGAINST BORROWER IN DALLAS COUNTY, (V) SUCH ACTION SHALL BE
INSTITUTED IN THE COURTS OF THE STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS
OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS
LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF LENDER AND (VI) BORROWER
HEREBY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
AND ADDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO BE SUED ELSEWHERE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO ACCOMPLISH SERVICE OF PROCESS IN ANY
MANNER PERMITTED BY LAW.

5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
THIRD AMENDMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS THIRD
AMENDMENT, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF
OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS.

5.4 Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

5.5 Binding Agreement. This Third Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of any interest in and to Borrower except as expressly authorized in
the Loan Documents, or (ii) confer any right, title, benefit, cause of action or
remedy upon any person or entity not a party hereto, which such party would not
or did not otherwise possess.

5.6 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

 

3



--------------------------------------------------------------------------------

5.7 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.

5.8 Counterparts; Fax. This Third Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Third Amendment may be duly executed by facsimile or other
electronic transmissions.

5.9 No Reliance. In executing this Third Amendment, Borrower warrants and
represents that Borrower is not relying on any statement or representation other
than those in this Agreement and is relying upon its own judgment and advice of
its attorneys.

THIS THIRD AMENDMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS COLLECTIVELY
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment is executed effective as of the date
first above written.

 

QUEST RESOURCE MANAGEMENT GROUP, LLC, a Delaware limited liability company By:  

/s/ Brian Dick

  Name:  

Brian Dick

  Title:  

CEO

REGIONS BANK By:  

/s/ Catherine M. Young

  Name:  

Catherine M. Young

  Title:  

SVP

Signature Page to Third Amendment to Loan Agreement and Limited Waiver



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT AND AGREEMENT

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Third Amendment, the undersigned hereby consents to this
Third Amendment and agrees that this Third Amendment shall in no way release,
diminish, impair, reduce or otherwise adversely affect the obligations and
liabilities of the undersigned under the Guaranty executed by the undersigned in
connection with the Loan Agreement, or under any Loan Documents, agreements,
documents or instruments executed by the undersigned to create liens, security
interests or charges to secure any of the Obligations (as defined in the Loan
Agreement), all of which are in full force and effect. The undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Third Amendment as though made on the
date of this Third Amendment (except to the extent that such representations and
warranties speak to a specific date), (b) he is in full compliance with all
covenants and agreements contained in each Loan Document to which he is a party,
and (c) no Default or Event of Default has occurred and is continuing. Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Third Amendment. This
Guarantor’s Consent and Agreement shall be binding upon the undersigned and his
respective successors and assigns and shall inure to the benefit of Lender and
its respective successors and assigns.

[Signature appears on the following page.]



--------------------------------------------------------------------------------

GUARANTOR:

/s/ Brian Dick

Brian Dick, an individual

Signature Page to Guarantor’s Consent and Agreement

(Third Amendment to Loan Agreement and Limited Waiver)



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LOAN AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (herein called this “Fourth Amendment”)
is made as of February 13, 2014 by and between QUEST RESOURCE MANAGEMENT GROUP,
LLC, a Delaware limited liability company (formerly known as QUEST RECYCLING
SERVICES, LLC) (“Borrower”), and REGIONS BANK (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of December 15, 2010, (said Loan Agreement, as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), for the purposes
and consideration therein expressed; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

1.1 Terms Defined in the Loan Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Loan
Agreement shall have the same meanings whenever used in this Fourth Amendment.

ARTICLE II.

Amendment to Loan Agreement

2.1 Amendment to Section 1.1. The definition of “Revolving Credit Maturity Date”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

“Revolving Credit Maturity Date” means March 15, 2014, or such earlier date on
which the Revolving Credit Commitment terminates and such amounts thereunder
become due and payable as provided in this Agreement.



--------------------------------------------------------------------------------

ARTICLE III.

Conditions Precedent

3.1 Effective Date. This Fourth Amendment shall become effective as of the date
first above written when and only when Lender shall have received, at Lender’s
office, (i) a duly executed counterpart of this Fourth Amendment, and (ii) all
costs and expenses incident to the preparation hereof and the consummation of
the transaction contemplated hereby, including, but not limited to, reasonable
fees and expenses of Winstead PC, legal counsel to Lender (which fees and
expenses, as to legal counsel of Lender, shall be paid directly to Winstead PC
immediately upon presentation of a bill for legal services rendered).

ARTICLE IV.

Miscellaneous

4.1 Acknowledgment. As modified herein, the terms and provisions of the Loan
Agreement are ratified and confirmed and shall remain in full force and effect,
enforceable in accordance with their terms. Borrower hereby acknowledges, agrees
and represents that (i) contemporaneously with the effectiveness of this Fourth
Amendment, the representations and warranties of Borrower contained in the Loan
Agreement are true and correct representations and warranties, and (ii) Borrower
has no set-offs, counterclaims, defenses or other causes of action against
Lender arising out of the Loan Agreement, this Fourth Amendment or otherwise,
and to the extent any such set-offs, counterclaims, defenses or other causes of
action may exist, whether known or unknown, such items are hereby waived by
Borrower. This Fourth Amendment is a “Loan Document” as referred to in the Loan
Agreement.

4.2 CHOICE OF LAW; VENUE. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS. BORROWER HEREBY AGREES THAT THE OBLIGATIONS CONTAINED HEREIN
ARE PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL PARTIES HERETO AGREE THAT (I) ANY
ACTION ARISING OUT OF THIS TRANSACTION SHALL BE FILED IN DALLAS COUNTY, TEXAS,
(II) VENUE FOR ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED IN THIS FOURTH
AMENDMENT SHALL BE IN DALLAS COUNTY, (III) PERSONAL JURISDICTION SHALL BE IN
DALLAS COUNTY, TEXAS, (IV) ANY ACTION OR PROCEEDING UNDER THIS FOURTH AMENDMENT
SHALL BE COMMENCED AGAINST BORROWER IN DALLAS COUNTY, (V) SUCH ACTION SHALL BE
INSTITUTED IN THE COURTS OF THE STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS
OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS
LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF LENDER AND (VI) BORROWER
HEREBY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
AND ADDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO BE SUED ELSEWHERE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO ACCOMPLISH SERVICE OF PROCESS IN ANY
MANNER PERMITTED BY LAW.

 

2



--------------------------------------------------------------------------------

4.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
FOURTH AMENDMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS FOURTH
AMENDMENT, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF
OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS.

4.4 Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

4.5 Binding Agreement. This Fourth Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of any interest in and to Borrower except as expressly authorized in
the Loan Documents, or (ii) confer any right, title, benefit, cause of action or
remedy upon any person or entity not a party hereto, which such party would not
or did not otherwise possess.

4.6 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

4.7 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.

4.8 Counterparts; Fax. This Fourth Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Fourth Amendment may be duly executed by facsimile or other
electronic transmissions.

 

3



--------------------------------------------------------------------------------

4.9 No Reliance. In executing this Fourth Amendment, Borrower warrants and
represents that Borrower is not relying on any statement or representation other
than those in this Agreement and is relying upon its own judgment and advice of
its attorneys.

THIS FOURTH AMENDMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS COLLECTIVELY
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment is executed effective as of the date
first above written.

 

QUEST RESOURCE MANAGEMENT GROUP, LLC,

a Delaware limited liability company

By:  

/s/ Laurie L. Latham

    Name:  

Laurie L. Latham

    Title:  

CFO

REGIONS BANK By:  

/s/ Catherine M. Young

    Name:  

Catherine M. Young

    Title:  

SVP

Signature Page to Fourth Amendment to Loan Agreement



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT AND AGREEMENT

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Fourth Amendment, the undersigned hereby consents to this
Fourth Amendment and agrees that this Fourth Amendment shall in no way release,
diminish, impair, reduce or otherwise adversely affect the obligations and
liabilities of the undersigned under the Guaranty executed by the undersigned in
connection with the Loan Agreement, or under any Loan Documents, agreements,
documents or instruments executed by the undersigned to create liens, security
interests or charges to secure any of the Obligations (as defined in the Loan
Agreement), all of which are in full force and effect. The undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Fourth Amendment as though made on the
date of this Fourth Amendment (except to the extent that such representations
and warranties speak to a specific date), (b) he is in full compliance with all
covenants and agreements contained in each Loan Document to which he is a party,
and (c) no Default or Event of Default has occurred and is continuing. Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Fourth Amendment. This
Guarantor’s Consent and Agreement shall he binding upon the undersigned and his
respective successors and assigns and shall inure to the benefit of Lender and
its respective successors and assigns.

 

GUARANTOR:

/s/ Brian Dick

Brian Dick, an individual

Signature Page to Guarantor’s Consent and Agreement

(Fourth Amendment to Loan Agreement)



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO LOAN AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (herein called this “Fifth Amendment”) is
made as of March [ 15 ], 2014 by and between QUEST RESOURCE MANAGEMENT GROUP,
LLC, a Delaware limited liability company (formerly known as QUEST RECYCLING
SERVICES, LLC) (“Borrower”), and REGIONS BANK (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of December 15, 2010, (said Loan Agreement, as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), for the purposes
and consideration therein expressed; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

1.1 Terms Defined in the Loan Agreement. Unless the context otherwise requires
or unless otherwise expressly defined herein, the terms defined in the Loan
Agreement shall have the same meanings whenever used in this Fifth Amendment.

ARTICLE II.

Amendment to Loan Agreement

2.1 Amendment to Section 1.1. The definition of “Revolving Credit Maturity Date”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

“Revolving Credit Maturity Date” means June 13, 2014, or such earlier date on
which the Revolving Credit Commitment terminates and such amounts thereunder
become due and payable as provided in this Agreement.



--------------------------------------------------------------------------------

4.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
FIFTH AMENDMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS FIFTH
AMENDMENT, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF
OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS.

4.4 Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

4.5 Binding Agreement. This Fifth Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of any interest in and to Borrower except as expressly authorized in
the Loan Documents, or (ii) confer any right, title, benefit, cause of action or
remedy upon any person or entity not a party hereto, which such party would not
or did not otherwise possess.

4.6 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

4.7 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.

4.8 Counterparts; Fax. This Fifth Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Fifth Amendment may be duly executed by facsimile or other
electronic transmissions.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment is executed effective as of the date
first above written.

 

QUEST RESOURCE MANAGEMENT GROUP, LLC,

a Delaware limited liability company

By:  

/s/ Laurie L. Latham

  Name:  

Laurie L. Latham

  Title:  

CFO

REGIONS BANK By:  

/s/ Catherine Young

  Name:  

Catherine Young

  Title:  

SVP

Signature Page to Fifth Amendment to Loan Agreement